 EXHIBIT 10.39

   

SEPARATION AGREEMENT

 

This Separation Agreement (“Agreement”) is entered into as of July 17, 2014 (the
“Effective Date”), by and between:

 

Cyclone Power Technologies, Inc., a Florida Corporation, having its offices
located at 601 NE 26th Court, Pompano Beach, Florida 33064 (“Cyclone”); and  

WHE Generation Corp. (f/k/a Cyclone-WHE LLC), a Delaware corporation having its
offices located at 3590 Dolson Ct., Carroll, Ohio 43112 (“WHE GEN”) and a
majority-owned subsidiary of Cyclone. 

 

WHEREAS, Cyclone established WHE GEN as a subsidiary in 2010 to pursue business
opportunities in the waste heat recovery (“WHR”) industry, and at such time,
provided WHE GEN with an exclusive worldwide License Agreement to pursue such
WHR opportunities;

 

WHEREAS, Cyclone has developed (and continues to develop) and patent several
models of a heat-regenerative external combustion engine, which it has full
rights and authority to license to third parties, including WHE GEN; and

 

WHEREAS, since 2010 WHE GEN has grown its team and further developed its
business to also include stationary waste to power (“W2P”) applications (the WHR
and W2P specifically being referred to in this Agreement as the “WHE GEN
Business”); and

 

WHEREAS, WHE GEN desires to secure formal rights from Cyclone to utilize all
intellectual property created by Cyclone (the “Technology”), including but not
limited to the WHE Mark and S series engines (the “Cyclone Engines”) for use in
its WHE GEN Business, which rights are set forth in an Amended and Restated
License Agreement (the “Amended License”), to be executed concurrently with this
Agreement; and

 

WHEREAS, the Board of Directors of Cyclone (the “Board”) seeks to raise capital
to continue to fund research and development of the Technology and to advance
its own business model of licensing the Technology to WHE GEN and to others
companies in different fields including but not limited to: automotive, marine
surface and undersea propulsion, off-road equipment and vehicles, and
distributed and mobile/auxiliary power utilizing traditional or biofuels
(collectively, the “Cyclone Business”); and

 

WHEREAS, the Board of Cyclone has determined that a series of transactions to
fund and ultimately “spin-off” as a separate company its subsidiary WHE GEN,
consistent with Cyclone’s long-term strategy, will have the following positive
benefits for Cyclone and its shareholders:

 

 

1)

Monetizing its investment in WHE GEN, part of which can be sold to private
investors to raise non-dilutive capital for Cyclone to repay debt and support
operations;

   

 

2)

Distributing a portion of WHE GEN’s stock to Cyclone’s shareholders, subject to
applicable law, to allow them diversify their portfolio risks and directly share
in the potential future value appreciation of WHE GEN;

 

 
 

--------------------------------------------------------------------------------

 

 

 

3)

Paying to Cyclone approximately $250,000 (inclusive of debt repayment to
Cyclone’s creditors), and transferring to WHE GEN approximately $200,000 in
current payables, $400,000 in future obligations, and an additional $250,000 in
balance sheet liabilities as further detailed herein;

   

 

4)

Allowing WHE GEN the ability to grow as a self-supported company capable of
further developing and commercializing some of the Cyclone Engines for which
Cyclone will have contractual licensing rights to receive on-going royalty
revenue; and

   

 

5)

Advancing the Technology through R&D that WHE GEN will fund, which may result in
new intellectual property and patents being created that Cyclone will co-own and
will be able to use on a royalty-free basis for the Other Applications.

 

WHEREAS, concurrently or shortly after the signing of this Agreement, WHE GEN
will close the first $250,000 to $350,000 round (the “Seed Round”) of two rounds
of funding from a group of investors (the “Funding Group”) who have the
intention of providing WHE GEN with up to an additional $2 million in capital
(the “Series A Round”), and as a condition to closing on the Seed Round, the
Funding Group has required that an agreement between WHE GEN and Cyclone as set
forth herein is completed.

 

WHEREAS, the Board of Directors of Cyclone has received a valuation report and
fairness opinion from a certified expert opining as to the overall fairness from
a financial prospective of the several WHE GEN financings and the terms of this
Agreement and the other agreements contemplated herein.

 

NOW THEREFORE, for good and valuable consideration provided by and to each of
the parties hereto, the parties hereby agree to be bound by the following terms,
conditions, representations and warranties:

 

ARTICLE I

FINANCING STRUCTURE AND SUBSIDIARY CAPITALIZATION

 

Section 1.1     Financing of WHE GEN. The parties hereto have engaged in
meaningful arm’s length negotiations with the Funding Group with respect to the
valuation and funding of WHE GEN. Based upon these negotiations and other
market, a Fairness Opinion delivered to the Cyclone Board of Directors from a
certified valuation expert, and other financial factors, Cyclone has authorized
and the parties have set forth their intentions to pursue and complete the Seed
Round and the Series A Round (collectively, the “WHE GEN Financings”) set forth
in the Term Sheet signed between the Funding Group, Cyclone and WHE GEN as of
June 27, 2014, with the terms attached to this Agreement as Exhibit 1.1(a).

 

(a)     The WHE GEN Financings are meant to provide immediate working capital to
WHE GEN to continue its R&D and manufacturing efforts without interruption, as
well as long term growth capital for WHE GEN. Additionally, certain proceeds
from the WHE GEN Financings are meant to support Cyclone’s operations. The use
of proceeds from the two rounds of financing are expected to be used by WHE GEN
as set forth in Schedule 1.1 hereof.

 

 
2

--------------------------------------------------------------------------------

 

  

(b)     The Seed Round is expected to close concurrently or shortly after the
signing of this Agreement, in a minimum amount of $250,000 (the “Seed Closing”);
however WHE GEN may continue to raise up to $350,000 in the Seed Round in the
discretion of WHE GEN’s Board of Directors, provided it is fully closed prior to
the commencement of the Series A Round. The Note Purchase Agreement and
Convertible Promissory Note for the Seed Round are provided as Exhibit 1.1(b).  

 

(c)     The Series A Round is expected to be closed on a “rolling” basis after
the first $1,000,000 is closed. Funds will be held in escrow until such
$1,000,000 is raised and then money will be delivered directly to WHE GEN as
provided by the Funding Group and other investors. The first of such rolling
closings is referred to herein as the “First Series A Closing,” and will be in
the minimum amount of $1,000,000. The closing of a minimum aggregate of
$1,500,000 in the Series A Round is hereinafter referred to as the “Funding
Closing Date”; provided however, WHE GEN may continue to raise up to $2,000,000
in the Series A Round after the Funding Closing Date. 

 

(d)     Prior to the Funding Closing Date, WHE GEN’s management, as hereinafter
defined, will require Cyclone’s reasonable approval to incur liabilities in
excess of $20,000; and any new employee’s that are hired during this period,
must have a 90 day probationary period or be otherwise terminable at will. 

 

(e)     Upon the Seed Closing, WHE GEN will utilize the funds as materially set
forth in Schedule 1.1(a). As set forth in Schedule 1.1, funds from the Seed
Round will be used to retire the Senior Secured Note with TCA Master Credit
Fund, including all fees related thereto. These funds will be paid directly from
escrow, for which Cyclone will provide instructions to the Escrow Agent. Cyclone
and WHE GEN will assure that all corresponding liens on Cyclone’s and WHE GEN’s
assets are terminated as well as the financing, security and guaranty agreements
between TCA, Cyclone and WHE GEN..  

 

(f)     Upon the First Series A Closing, WHE GEN will pay to Cyclone a license
and consulting fee of $175,000 (the “Cyclone Fee”). Cyclone may use these funds
in its discretion.

 

Section 1.2     Conversion Round Financing: Prior to or concurrently with the
First Series A Closing, Cyclone will complete a separate offering (the
“Conversion Round”) of no more than 2,210,400 shares of common stock of WHE GEN
that Cyclone owns. The Conversion Round offering shall be completed at no less
than $.27 per share of Common Stock of WHE GEN, with the exact terms (including
possible issuance of Cyclone warrants with a forced conversion feature as a
Unit) to be determined by Cyclone; provided, however that Cyclone must obtain
prior written consent from WHE if Cyclone uses a Securities Purchase Agreement
(“SPA”) that is not materially similar to the SPA used by WHE GEN in the Series
A Round Cyclone sale shall be limited to not more than 25 investors, and such
transfer shall only be made to accredited investors in full compliance with
applicable securities laws. Christopher Nelson will assist Cyclone in the
placement of the Conversion Round, for which he will not receive any additional
compensation. Without the parties reasonable approval to the contrary, the First
Series A Closing may not occur until a Conversion Round of at least $500,000 is
also completed and closed. Any WHE GEN shares held by Cyclone and sold to third
parties shall be subject to the terms and conditions, including transfer
restrictions, found in the Stock Purchase Agreement in the form attached hereto
as Exhibit 1.2.

 

 
3

--------------------------------------------------------------------------------

 

  

(b)     Funds from the Conversion Round will be used by Cyclone in its
discretion; provided however, it is Cyclone’s intention to use at least a
material portion of the Conversion Round funds to retire or redeem certain
convertible notes and other debt owed by Cyclone.

 

Section 1.3      Capitalization Structure

 

(a)     The capitalization structure of WHE GEN following the Seed Round, Series
A Round and Conversion Round will be substantially as set forth in Schedule 1.3
hereof.

 

(b)     Cyclone agrees to the inclusion in such capitalization structure of: (1)
two Stock Option Plans exercisable into an aggregate of 4 million shares of
common stock to compensate the new management of WHE GEN, and (2) up to 1
million shares of common stock to compensate other service providers and
consultants. WHE GEN’s Board of Directors will issue such options and shares in
its prudent discretion. Cyclone agrees that the compensation of management
through stock option plans is an important component of attracting and retaining
quality personnel to run WHE GEN, as well as to align their interests with the
shareholders of WHE GEN, including Cyclone (and its shareholders) and the
Funding Group. The material terms of the employment agreements for management of
WHE GEN, including but not limited to Christopher Nelson, are attached hereto on
Schedule 2.2(a).

 

Section 1.4     Distribution

 

(a)     It is the intention of WHE GEN to file an S-1 Registration Statement
(the “Registration Statement”) with the Securities Exchange Commission (“SEC”)
to register the common stock of WHE GEN. Included in such Registration Statement
will be the remaining shares of common stock of WHE GEN held by Cyclone after
the Conversion Round, but no less than 2,000,000 shares without the parties’
reasonable agreement otherwise (the “Distribution Shares”). The exact timing and
form of this filing will be subject to the sole and absolute discretion of WHE
GEN, but it is currently expected to occur during the 4th fiscal quarter of
2014. WHE GEN is under no obligation to file the Registration Statement, and in
its discretion, may choose to not file, or to pursue a different path to a
going-public transaction, such as a reverse merger into another public entity.

 

(b)     Subject to Section 1.4(a) above, if WHE GEN does file a Registration
Statement for the Distribution Shares, WHE GEN will give Cyclone notice thirty
(30) days prior to filing its Registration Statement with the SEC. Upon receipt
of such notice and subject to applicable law, Cyclone will commence the
procedures set forth herein to effect a distribution of the Distribution Shares
(the “Distribution”) to the registered shareholders of Cyclone (the “Cyclone
Shareholders”) in proportion to their Cyclone holdings as of the record date
agreed to by the parties hereto (the “Record Date”), and as more fully set forth
herein. WHE GEN and Cyclone will share equally the costs of such Distribution.

 

 
4

--------------------------------------------------------------------------------

 

 

 

(c)     If WHE GEN files a Registration Statement for the Distribution Shares,
WHE GEN shall cooperate with Cyclone in all respects to accomplish the
Distribution and shall, at Cyclone’s direction, promptly take any and all
actions necessary or desirable to effect the Distribution. Cyclone may select
any distribution agent(s) and investment banker(s) in connection with the
Distribution, as well as any financial printer and financial, legal, accounting
and other advisors for the Distribution as it determines; provided, however,
that nothing in this Agreement shall prohibit WHE GEN from engaging (at its own
expense) its own financial, legal, accounting and other advisors in connection
with the Distribution.

 

Section 1.5      Actions Prior to the Distribution. In furtherance of
consummating the Distribution, if WHE GEN elects to file a Registration
Statement for the Distribution Shares, Cyclone and WHE GEN shall take the
following actions:

 

(a)      Cyclone and WHE GEN shall prepare and Cyclone shall mail, prior to any
Distribution Date, a prospectus related to the Registrations Statement (the
“Prospectus”) to the Cyclone Shareholders. Cyclone and WHE GEN shall prepare,
and WHE GEN shall, to the extent required by applicable law, file with the SEC
any such documentation that Cyclone determines is necessary or desirable to
effect the Distribution, and Cyclone and WHE GEN shall each use its commercially
reasonable efforts to obtain all necessary approvals from the SEC with respect
thereto as soon as practicable. Without limiting the foregoing, Cyclone and WHE
GEN shall cooperate to respond to any oral or written comments issued by the SEC
in connection with the foregoing on a timely basis.

 

(b) WHE GEN and Cyclone shall each use commercially reasonable efforts to take
all necessary or desirable actions to the extent required under applicable state
securities and blue sky laws in connection with the Distribution.

 

(c) WHE GEN shall prepare, file and use commercially reasonable efforts to make
effective, an application for listing of the WHE GEN Common Stock to be
distributed in the Distribution on the OTCQB, or such other trading market that
it determines in its discretion, subject to official notice of issuance.

 

(d) If necessary, Cyclone shall enter into an agreement with a distribution
agent (the “Distribution Agent”) in connection with the Distribution.

 

Section 1.6      Conditions to Distribution. If WHE GEN elects to file a
Registration Statement for the Distribution Shares, and subject to the
provisions of Section 1.4(d), the consummation of the Distribution will be
subject to the satisfaction, or waiver by Cyclone in its sole and absolute
discretion, of the following conditions:

 

(a)     The Securities and Exchange Commission has declared effective the WHE
GEN Registration Statement, under the Securities Act of 1933, as amended (the
“Securities Act”), no stop order suspending the effectiveness of the
Registration Statement is in effect, and no proceedings for such purpose are
pending before or threatened by the SEC;

 

 
5

--------------------------------------------------------------------------------

 

  

(b)      The WHE GEN Common Stock has been accepted for listing on the OTCQB or
such other trading market, subject to official notice of issuance;

 

(c)      Unless waived by reasonable agreement of the parties, Cyclone has
received the written opinion of its counsel to the effect that the Distribution
will qualify as a tax-free transaction under Section 355 of the Internal Revenue
Code, and that for U.S. federal income tax purposes, (i) no gain or loss will be
recognized by Cyclone upon the distribution of the WHE GEN Common Stock in the
Distribution, and (ii) no gain or loss will be recognized by, and no amount will
be included in the income of, the Cyclone Shareholders the receipt of shares of
the WHE GEN Common Stock in the Distribution;

 

(d)      WHE GEN has received a written solvency opinion from a financial
advisor regarding the effect of the Distribution and related transactions;

 

(e)      There is no order, injunction or decree issued by any Governmental
Authority of competent jurisdiction or other legal restraint or prohibition
preventing consummation of the Distribution, and no other event outside the
control of Cyclone has occurred or failed to occur that prevents the
consummation of the Distribution;

 

(f)      No other events or developments have occurred prior to the Distribution
that, in the judgment of the board of directors of Cyclone, would result in the
Distribution having a material adverse effect on Cyclone or the stockholders of
Cyclone.

 

(g)      The Prospectus has been made available to the holders of Cyclone Common
Stock as of the chosen Record Date.

 

Section 1.7      Certain Shareholder Matters.

 

(a)     If WHE GEN elects to file a Registration Statement for the Distribution
Shares, on or prior to the Distribution Date, Cyclone shall deliver to the
Distribution Agent, as applicable, for the benefit of the Cyclone Shareholders
on the Record Date, the stock certificates, endorsed by Cyclone in blank,
representing all of the outstanding Distribution Shares of WHE GEN Common Stock
then owned by Cyclone, and Cyclone shall instruct the Distribution Agent to
deliver to the WHE GEN Transfer Agent true, correct and complete copies of the
stock and transfer records reflecting the Cyclone Shareholders entitled to
receive shares of WHE GEN Common Stock in connection with the Distribution.
Cyclone shall instruct the Distribution Agent to distribute electronically on
the Distribution Date or as soon as reasonably practicable thereafter the
appropriate number of shares of WHE GEN Common Stock to each such holder or
designated transferee(s) of such holder by way of direct registration in
book-entry form, or in accordance with the practices and procedures of the
Depository Trust Company, as appropriate. Cyclone shall cooperate, and shall
instruct the Distribution Agent to cooperate, with WHE GEN and the WHE GEN
Transfer Agent, and WHE GEN shall cooperate, and shall instruct the WHE GEN
Transfer Agent to cooperate, with Cyclone and the Distribution Agent, in
connection with all aspects of the Distribution and all other matters relating
to the issuance of the shares of WHE GEN Common Stock to be distributed to the
Cyclone Shareholders in connection with the Distribution.

 

 
6

--------------------------------------------------------------------------------

 

  

(b)      If WHE GEN elects to file a Registration Statement for the Distribution
Shares, each Cyclone Shareholder on the Record Date (or such holder's designated
transferee(s)) will be entitled to receive in the Distribution a number of whole
shares of WHE GEN Common Stock at a rate determined by dividing the total issued
and outstanding Cyclone Common Stock on a fully-diluted basis by the number of
Distribution Shares of WHE GEN Common Stock at such time held and owned by
Cyclone.

 

(c)      If WHE GEN elects to file a Registration Statement for the Distribution
Shares, no fractional shares will be distributed or credited to book-entry
accounts in connection with the Distribution.

 

(d)      If WHE GEN elects to file a Registration Statement for the Distribution
Shares, after the Record Date and until such time that the WHE GEN Common Stock
is duly transferred in accordance with applicable law, WHE GEN will regard the
Persons entitled to receive such WHE GEN Common Stock as record holders of WHE
GEN Common Stock in accordance with the terms of the Distribution without
requiring any action on the part of such Persons. If WHE GEN elects to file a
Registration Statement for the Distribution Shares, WHE GEN agrees that, subject
to any transfers of such stock, (i) each such holder will be entitled to receive
all dividends payable on, and exercise voting rights and all other rights and
privileges with respect to, the shares of WHE GEN Common Stock then held by such
holder, and (ii) each such holder will be entitled, without any action on the
part of such holder, to receive evidence of ownership of the shares of WHE GEN
Common Stock then held by such holder.

 

For avoidance of doubt and notwithstanding anything to the contrary, WHE GEN is
under no obligation to file the Registration Statement for the Distribution
Shares, or any registration statement, and in its discretion, may choose to not
file, or to pursue a different path to a going-public transaction, such as a
reverse merger into another public entity.

 

ARTICLE II

BOARD OF DIRECTORS AND LEADERSHIP

 

Section 2.1     Appointment to the WHE GEN Board. Upon execution of this
Agreement, Cyclone, WHE GEN, the Funding Group and certain other key
shareholders of WHE GEN shall sign a Voting Agreement in the form attached
hereto as Exhibit 2.1, which shall set forth individuals to be named to the
Board of Directors of WHE GEN and other relevant terms. Should the Funding
Closing Date not be completed by September 1, 2014, Cyclone may terminate the
Voting Agreement.

 

Section 2.2     CEO of WHE GEN.

 

(a)     Cyclone reaffirms that Christopher Nelson has been appointed to serve as
the Chief Executive Officer of WHE GEN, authorized with all powers customarily
held by such executive position, except as may be limited under Section 1.1(d).
The material terms of Mr. Nelson’s employment agreement with WHE GEN are
attached hereto as Exhibit 2.2(a).

 

 
7

--------------------------------------------------------------------------------

 

  

(b)     Cyclone agrees that Mr. Nelson’s authority set forth above shall not be
altered, diminished or terminated by Cyclone from the period of signing this
Agreement until the Funding Closing Date. Cyclone, as majority shareholder of
WHE GEN during this period, shall take no actions or fail to take any actions in
contradiction to the terms and intentions of this Agreement. If the Funding
Closing Date does not occur by September 30, 2014, the Board of Directors of WHE
GEN as appointed by a majority vote of the WHE GEN shareholders at such time,
may thereafter remove Mr. Nelson, diminish his powers, or take such other
actions the Board after such date deems reasonable and appropriate for the
future operations of WHE GEN.

 

(c)     Upon the signing of this Agreement, Mr. Nelson shall resign from his
position as President of Cyclone. All deferred salary due to Mr. Nelson at the
time of resignation may be converted to common stock of Cyclone at the current
market price or otherwise assigned to any third party reasonably agreeable to
Mr. Nelson and Cyclone; and all Cyclone stock options held by Mr. Nelson shall
immediately vest (if not already vested).

 

(d)     Mr. Nelson shall continue until December 31, 2014, to assist Cyclone in
the filing of Cyclone’s 10-Qs, 8-Ks and other similar documents with the SEC,
prepare and draft legal opinions for Rule 144 purposes, and participate in other
investor relations activities, including editing press releases. Mr. Nelson will
assist in other reasonable manners in transitioning information and knowledge of
the business development, financing and legal aspects of Cyclone to his
successor(s) within Cyclone, including coming to Cyclone’s office no more than
one day per month at the reasonable request of Cyclone. Mr. Nelson will not
charge a fee for these services. Regardless of these services, Mr. Nelson shall
not be an officer, director or other insider or Affiliate of Cyclone as such
term may be defined in the Securities Act of the SEC.

 

(e)     Cyclone hereby releases Mr. Nelson of all non-compete, non-solicitation,
work product or other similar clauses in his Employment Agreement. Cyclone
understands that such release is critical to allow Mr. Nelson to operate WHE
GEN, and thereby maximize the value of WHE GEN shares held by Cyclone and its
shareholders, as well as maximize the royalty revenue potential for Cyclone
through the License Agreements. Such release shall survive the termination of
this Agreement; however it shall not provide Mr. Nelson or WHE GEN the right to
violate or circumvent the intention of the License Agreements, and Mr. Nelson
shall sign a standard Non-Disclosure Agreement with Cyclone covering the
safe-keeping and non-disclosure to third-parties of Cyclone’s proprietary
information and trade secrets.

 

Section 2.3     Other Employees and Directors.

 

(a)     Douglas Hutchinson has previously resigned from his position as Vice
President of Cyclone, and is expected to be hired as COO of WHE GEN upon the
closing of the Seed Round. Cyclone acknowledges this action and hereby releases
Mr. Hutchinson of all non-compete, non-solicitation, work product or other
similar clauses in his Employment Agreement. Cyclone understands that such
release is critical to allow Mr. Hutchinson to perform his duties for WHE GEN,
and thereby maximize the value of WHE GEN shares held by Cyclone and its
shareholders, as well as maximize the royalty revenue potential for Cyclone
through the License Agreements. Such release shall survive the termination of
this Agreement; however it shall not provide Mr. Hutchinson or WHE GEN the right
to violate or circumvent the intention of the License Agreements, and Mr.
Hutchinson shall sign a standard Non-Disclosure Agreement with Cyclone covering
the safe-keeping and non-disclosure to third-parties of Cyclone’s proprietary
information and trade secrets. Cyclone will seek to timely pay back salary owed
to Mr. Hutchinson, as represented by a promissory note to be signed between the
two parties, which shall not be a liability of WHE GEN. The material terms of
Mr. Hutchison’s employment agreement with WHE GEN are attached hereto as Exhibit
2.2(a). If the Funding Closing Date does not occur by September 30, 2014, the
Board of Directors of WHE GEN as appointed by a majority vote of the WHE GEN
shareholders at such time, may thereafter remove Mr. Hutchinson, diminish his
powers, or take such other actions the Board after such date deems reasonable
and appropriate for the future operations of WHE GEN.

 

 
8

--------------------------------------------------------------------------------

 

  

(b)     Upon the signing of this Agreement, Mr. Mayersohn shall resign from the
Board of Cyclone and all stock options held by him in Cyclone shall immediately
vest (if not already vested).

 

(c)     Messrs. Nelson, Hutchinson and Mayersohn, as well as any other former
employees of the Cyclone that hereinafter work for WHE GEN with Cyclone’s
reasonable approval, shall be defined as the “WHE GEN Group”.

 

(d) All employees hired by WHE GEN must sign appropriate Non-Disclosure
Agreements. Any employees hired prior to the Funding Closing Date must have a
90-day probationary period.  

 

ARTICLE III

ASSET AND BALANCE SHEET ITEMS

 

Section 3.1 Transfers of Certain Other Assets and Liabilities.

 

(a)     Unless otherwise provided in this Agreement Cyclone shall assign,
contribute, convey, transfer and deliver to WHE GEN as of the Effective Date all
of the right, title and interest of Cyclone in and to all assets and business
opportunities that relate solely to the WHE GEN Business, and WHE GEN shall
assume and take transfer of all Liabilities to the extent associated with such
assets. An exclusive list of the Assets, including all Material Contracts, and
an exclusive list of all Liabilities, transferred to and assumed by WHE GEN are
set forth in Schedule 3.1(a)

 

(b)     To the extent any assignment, contribution, conveyance, transfer,
delivery or assumption of any asset or Liability is not effected in accordance
with this Section 3.1 prior to the Funding Closing Date for any reason
(including as a result of the failure of the parties to identify it as being
required to be transferred pursuant to this Section 3.1), it shall be effected
as promptly thereafter as practicable.

 

(c)      Upon the signing of this Agreement and the closing of the Seed Round,
WHE GEN will assume the specific payables listed in Schedule 3.1(c), which
Schedule 3.1(c) shall also list which payable shall be paid upon the closing of
the Seed Round.

 

(d)     WHE GEN will assume Phoenix Power Group’ Technology License Agreement
and the corresponding Deferred Revenue of approximately $250,000.

 

 
9

--------------------------------------------------------------------------------

 

  

(e)     WHE GEN will receive the $10,000 escrow deposit from Clean Carbon in
Australia.

 

(f)     WHE GEN will return to Cyclone a total of 3,000,000 shares of Cyclone
Common Stock that WHE GEN holds in treasury.

 

(g)     Cyclone has prepared a balance sheet for WHE GEN as of March 31, 2014
(the “Initial Balance Sheet”), which is attached hereto as Schedule 3.1(g).

 

Section 3.2 Agreement Relating To Consents Necessary to Transfer Assets and
Liabilities. The Parties will use their reasonable efforts to obtain the consent
of any Third Party required in connection with the transfer or assignment
pursuant to Section 3 of any such asset or any such claim or right or benefit
arising thereunder and the assumption of any Liability associated therewith.
Schedule 3.2 sets forth any such required consents.

 

Section 3.3 Intercompany Accounts. The parties shall settle prior upon the
signing of this Agreement , all intercompany receivables, payables and other
balances, in each case, that have arisen prior to the Effective Date between the
Parties (“Intercompany Accounts”), by one or more cash payments in satisfaction
of such amounts. Such Intercompany Accounts are set forth as part of Schedule
3.1(c). From and after the Effective Date, the parties shall settle as promptly
as practicable and in the manner set forth in the first sentence of this
Section 3 any Intercompany Accounts that are not settled as of the Effective
Date; provided that any claim by any member of either Group with respect to an
Intercompany Account must be made in writing and be reasonably specific as to
the applicable Intercompany Account and the amount thereof to the applicable
member of the other Group within 90 days of the Funding Closing Date, and any
Intercompany Account that is not settled, or that a claim in respect thereof is
not made in compliance with Section 3, within such 90 day period shall be deemed
waived and released in accordance with Section 6 without any further action by
either party.

 

Section 3.4 Bank Accounts; Cash Balances.

 

(a)      The Parties agree to take all actions necessary to amend all contracts
or agreements governing each bank and brokerage account owned by Cyclone, if
currently linked (whether by automatic withdrawal, automatic deposit or any
other authorization to transfer funds from or to, hereinafter “linked”) to any
bank or brokerage account owned by WHE GEN, are de-linked from the Cyclone
Accounts.

 

(b)     Upon the Effective Date, WHE GEN will establish its own bank account at
a banking institution reasonably chosen by the management of WHE GEN (the “WHE
GEN Account”), into which all proceeds from the Seed Round and the Series A
Round, less any agreed closing costs and payments due to Cyclone, will be
deposited. Cyclone will not have signing authority or access to that account. In
the event that the Funding Closing Date is not completed by September 30, 2014,
and this Agreement is terminated by Cyclone, the WHE GEN Account or any proceeds
in that account, may be transferred to Cyclone in the discretion of the WHE GEN
Board of Directors at such time.

  

Section 3.5 Novation of Liabilities. Each of Cyclone and WHE GEN, at the request
of the other, shall endeavor, if reasonably practicable, to obtain, or to cause
to be obtained, if reasonably practicable, any consent, substitution, approval
or amendment required to novate or assign all obligations under agreements,
leases, licenses and other Liabilities of any nature whatsoever that constitute
the other Party’s Liabilities, as expressly assigned hereunder, or to obtain in
writing the unconditional release of all parties to such arrangements.

 

 
10

--------------------------------------------------------------------------------

 

  

Section 3.6 Further Assurances and Consents. In addition to the actions
specifically provided for elsewhere in this Agreement, each of the parties
hereto shall use its reasonable efforts to take, or cause to be taken, all
actions, and to do, or cause to be done, all things, reasonably necessary,
proper or advisable under Applicable Laws and agreements or otherwise to
consummate and make effective the transactions contemplated by this Agreement,
including but not limited to using its reasonable efforts to obtain any consents
and approvals and to make any filings and applications necessary or desirable in
order to consummate the transactions contemplated by this Agreement.

  

 

ARTICLE IV

LICENSE AGREEMENT AND TRADEMARKS

 

Section 4.1     License Agreements. Concurrent with the signing of this
Agreement, Cyclone will enter into a worldwide exclusive amended and restated
license agreement with WHE GEN for the Technology and Cyclone Engines in
connection with WHR and W2P applications (the “Amended License”), in the form
attached hereto as Exhibit 4.1(a). WHE GEN may file a UCC lien on Cyclone’s
patents to secure its rights under the License Agreement, including its right of
first refusal to acquire the patents in the instance Cyclone is bankrupt.

 

Section 4.2     Bankruptcy Provisions.

 

(a)     As part of the License Agreements, the parties have agreed that in the
instance that Cyclone declares bankruptcy, is declared bankrupt, is placed into
receivership, or otherwise liquidates (not in connection with a merger or
acquisition), all co-owned Patents and patent Improvements (as defined in the
License Agreements) shall automatically and immediately vest to WHE GEN, and
shall thereafter be owned outright by WHE GEN. Cyclone understands that this
provision is a material inducement for the Funding Group to provide Seed Round
and A Round financing to WHE GEN.

 

(b)     In the instance that WHE GEN declares bankruptcy, is declared bankrupt,
is placed into receivership, or otherwise liquidates (not in connection with a
merger or acquisition), all co-owned Patents and patent Improvements shall
automatically and immediately vest to Cyclone, and shall thereafter be owned
outright by Cyclone. WHE GEN understands that this provision is a material
inducement for Cyclone to provide the License.

 

 
11

--------------------------------------------------------------------------------

 

 

 

(c)     If Cyclone undergoes (i) any bankruptcy or insolvency proceedings under
any federal or state bankruptcy or insolvency code or similar law, whether
voluntary or involuntary, is properly commenced by or against Cyclone; or (ii)
becomes insolvent, is unable to pay debts as they come due or ceases to so pay,
or makes an assignment for the benefit of creditors; or (iii) a trustee or
receiver is appointed for any or all of Cyclone’s assets, then: (a) the License
Agreements will continue in full force and effect understanding that WHE GEN has
paid good and valuable consideration for the rights thereunder as provided in
the License Agreement and herein; and (b) should under any bankruptcy or
receivership proceeding the Cyclone Technology and/or Patents be transferred or
sold to a third party, then prior to such event occurring, WHE GEN shall have a
30-day right of first refusal to purchase outright such Cyclone Technology and
Patents.

  

Section 4.3     Trademarks. Cyclone hereby transfers to WHE GEN the issued
trademarks for “WHE”, “WHE Generation” and “Generation WHE”. Cyclone will file
any required documentation with the US PTO to effect this transfer within 10
business days. WHE GEN will assume the legal and filing costs for this transfer.

 

 

 

 
12

--------------------------------------------------------------------------------

 

   

ARTICLE V

ACCESS TO INFORMATION

 

Section 5.1      Restrictions on Disclosure of Information.

 

(a)      Generally. Subject to Section 5.2, without limiting any rights or
obligations under any other existing or future agreement among the Parties
and/or any other members of their respective group relating to confidentiality,
for five (5) years after the Effective Date each Party shall, and shall cause
its respective group members and their representatives to, hold in strict
confidence, with a reasonable degree of care, all Confidential Information
concerning the other group that is either in its possession or control as of the
Effective Date.

 

(b)     Group Members / Affiliates. As hereinafter used, “WHE GEN Group” shall
have the meaning provide in Section 2.3; and “Cyclone Group” shall mean all
officers and directors of Cyclone, or such other individuals who are employees
of Cyclone who had knowledge of Confidential Information of WHE GEN. “Affiliate”
of any specified Person means any other Person directly or indirectly
“controlling,” “controlled by,” or “under common control with” (within the
meaning of the Securities Act), such specified Person. “Representatives” means,
with respect to any Person, any of such Person's directors, officers, employees,
agents, consultants, advisors, accountants or attorneys.

 

(c)     Confidential Information” means all technology, business or operational
information concerning a Party and/or its subsidiaries (including (i) patents
and trade secrets relating to the technology of the other Party, (ii) earnings
reports and forecasts, (iii) business and strategic plans, (iv) customers,
partners, vendors and other similar parties, (v) litigation presentations and
risk assessments, (vi) budgets, (vii) financing and credit-related information,
(viii) specifications, ideas and concepts for products and services,
(ix) quality assurance policies, procedures and specifications, (x) customer
information, (xi) Software, (xii) training materials and information, and
(xiii) all other know-how, methodology, procedures, techniques and trade secrets
related to design, development and operational processes) which, prior to or
following the Effective Time, has been disclosed by a Party or its subsidiaries
to the other Party or its subsidiaries, in written, oral (including by
recording), electronic, or visual form to, or otherwise has come into the
possession of, the other (except to the extent that such information can be
shown to have been (i) in the public domain through no action of such Party or
its subsidiaries, (ii) lawfully acquired from other sources by such Party or its
subsidiaries to which it was furnished or (iii) independently developed by such
Party or its subsidiaries; provided, however, in the case of clause (ii) that,
to the furnished Party’s knowledge, such sources did not provide such
information in breach of any confidentiality obligations).

 

(d)      Disclosure of Third Person Information. Cyclone and WHE GEN acknowledge
that they and other members of the Cyclone Group or the WHE GEN Group, as the
case may be, may have in their possession Confidential Information of third
Persons that was received under confidentiality or non-disclosure agreement with
such third Person while they were Affiliates. Cyclone and WHE GEN shall, and
shall cause each of their respective Group members and their Representatives to,
hold in strict confidence the Confidential Information of third Persons to which
any member of the Cyclone Group or WHE GEN Group has access, in accordance with
the terms of any such agreements.

 

 
13

--------------------------------------------------------------------------------

 

 

 

Section 5.2      Legally Required Disclosure of Information. If any Party or any
of its respective Group members or Representatives becomes legally required to
disclose any Confidential Information (the “Disclosing Party”), such Party shall
promptly notify the Person that owns the Confidential Information (the “Owning
Party”), and cooperate with the Owning Party so that the Owning Party may seek a
protective order or other appropriate remedy and/or waive compliance with
Section 5.1. All expenses reasonably incurred by the Disclosing Party in seeking
a protective order or other remedy upon the written request of the Owning Party
shall be paid by the Owning Party. If such protective order or other remedy is
not obtained, or if the Owning Party waives compliance with Section 5.1, the
Disclosing Party shall (x) disclose only that portion of the Confidential
Information which its legal counsel advises it is required to disclose, and (y)
use commercially reasonable efforts to obtain assurance requested by the Owning
Party that confidential treatment will be accorded such Confidential
Information.

 

Section 5.3 Access to Information. For a period of 36 months from the Effective
Date of this Agreement, each Party shall cooperate with, and shall cause its
respective Group members and Representatives to cooperate with the other Parties
reasonable access upon reasonable advance written request to all information
(other than Information which is (w) protected from disclosure by
attorney-client privilege or work product doctrine that is exclusive to that
Party, (x) proprietary in nature to such Party, (y) the subject of a
confidentiality agreement between such Party and a third Person which prohibits
disclosure to the other Party, or (z) prohibited from disclosure under
Applicable Law (collectively, the “Restricted Information”)) owned by such Party
or one of its Group members or within such Party's or any of its respective
Group member's or Representative's possession which is created prior to the
Distribution Date (the “Possessor”) and which relates to the requesting Party's
(the “Requestor”) business, assets or liabilities, and such access is reasonably
required by the Requestor. Subject to such confidentiality and/or security
obligations as the Possessor may reasonably deem necessary, the Requestor may
have all requested information (other than Restricted Information) duplicated at
Requestor's expense.

 

Section 5.4 Record Retention. WHE GEN and Cyclone on behalf of themselves and
their respective Group members, agree to preserve and retain all information in
its respective possession or control that any other Party has the right to
access pursuant to Section 5.3 for a period of three (3) years from the
Effective Date, and as may be required by (w) any government agency, (x) any
Litigation Matter, including in accordance with legal holds, (y) Applicable Law,
or (z) any Ancillary Agreement (as applicable, the “Retention Period”).

 

Section 5.5 Production of Witnesses. For no fewer than three (3) years after the
Effective Date, each Party shall, and shall cause each of its respective Group
members to, use commercially reasonable efforts to make available to each other,
upon written request, its past and present Representatives as witnesses to the
extent that any such Representatives may reasonably be required (giving
consideration to the business demands upon such Representatives) in connection
with any legal, administrative or other proceedings in which the requesting
Party may from time to time be involved. In the event of any proceeding between
the Parties, this Section 5.5 is not intended to supersede or replace the
applicable rules of procedure that would otherwise be applicable to such
proceedings.

 

 
14

--------------------------------------------------------------------------------

 

  

Section 5.6 Reimbursement. Unless otherwise provided in this Article 5, each
Party providing access to information or witnesses to the other Parties pursuant
to Sections 5.3, 5.4 or 5.5 will be entitled to receive from the receiving
Party, upon the presentation of invoices therefor, payment for all reasonable,
out-of-pocket costs and expenses (excluding allocated compensation, salary and
overhead expenses) as may be reasonably incurred in providing such information
or witnesses.

 

Section 5.7 Financial Statements and Accounting. Each of Cyclone and WHE GEN
agrees to provide the assistance or access set forth in subsections (a), (b) and
(c) of this Section 5.7 as follows: (i) in connection with the preparation and
audit and dissemination of each of the Party's Annual Financial Statements and
quarterly financial statements, the audit of each Party's internal control over
financial reporting and management's assessment thereof and management's
assessment of each Party's disclosure controls and procedures, if required; (ii)
with the consent of the applicable Party (not to be unreasonably withheld or
delayed) for reasonable business purposes; (iii) in the event that any Party
changes its auditors within two years of the Distribution Date, then such Party
may request reasonable access on the terms set forth in this Section 5.7 for a
period of up to 180 days from such change; and (iv) from time to time following
the Distribution Date, to the extent reasonably necessary to respond (and for
the limited purpose of responding) to any written request or official comment
from a Governmental Authority, such as in connection with responding to a
comment letter from the SEC.

 

(a) Annual and Quarterly Financial Statements. Each such Party shall provide or
provide access to the other Party on a timely basis all information reasonably
required to meet its schedule for the preparation, printing, filing and public
dissemination of its Annual and Quarterly Financial Statements and for
management's assessment of the effectiveness of its disclosure controls and
procedures and its internal control over financial reporting. Without limiting
the generality of the foregoing, each such Party shall provide all required
financial and other information with respect to itself and members of its Group
to the auditors of the other Party in a sufficient and reasonable time and in
sufficient detail to permit the other Party’s auditors to take all steps and
perform all reviews necessary in connection with such other Party's Annual and
Quarterly Financial Statements.

 

(b) Access to Personnel and Records. Each Party shall authorize its respective
auditors to make reasonably available to the other Party's auditors (such other
Party's auditors, collectively, the “Other Party's Auditors”), to the extent
reasonably available, the personnel who performed or are performing the annual
audits of the other Party (each such Party with respect to its own audit, the
“Audited Party”) and work papers related to the annual audits of such Audited
Party, in all cases within a reasonable time prior to such Audited Party's
auditors' opinion date, so that the Other Party's Auditors are able to perform
the procedures they reasonably consider necessary to take responsibility for the
work of the Audited Party's auditors as it relates to the report of the Other
Party's Auditors on the other Party's Annual Financial Statements, all within
sufficient time to enable the other Party to meet its timetable for the
printing, filing and public dissemination of its Annual Financial Statements.

 

 
15

--------------------------------------------------------------------------------

 

  

(c) Annual Reports. Each Party shall deliver to the other, when available, a
substantially final draft, of the first report to be filed with the SEC (or
otherwise) that includes its respective Annual and Quarterly Financial
Statements (in the form expected to be covered by the audit report of such
Party's independent auditors) (such reports, collectively, the “Financial
Reports”); provided, however, that each such Party may continue to revise its
respective Financial Report prior to the filing thereof, which changes will be
delivered to the other Party as soon as reasonably practicable; provided
further, that each Party's personnel will consult with the other Party's
personnel regarding any material changes which they may consider making to its
respective Financial Report and related disclosures prior to the anticipated
filing with the SEC, with particular focus on any changes which could reasonably
be expected to have an effect upon the other Party's Annual or Quarterly
Financial Statements or related disclosures.

 

Nothing in this Section 5.7 will require any Party to violate any agreement with
any third Person regarding confidential information relating to that third
Person or its business; provided, however, that in the event that a Party is
required under this Section 5.7 to disclose any such confidential information,
such Party shall use commercially reasonable efforts to seek to obtain such
third Person's written consent to the disclosure of such information.

 

Section 5.8 Conflicts Waiver. The Parties acknowledge and recognize that each of
Cyclone and WHE GEN has used certain outside counsel for advice and counseling
and that each Party may continue to use such counsel after the Effective Date.
Each Party expressly waives any claim of conflict as a result of either Party's
prior use of such outside counsel and agrees that it will not assert after the
Effective Date that any such counsel has a conflict that would preclude it from
providing advice and counseling to any other Party; provided, however, that in
the event of a threatened or actual conflict between Cyclone and WHE GEN after
the Funding Closing Date, such waiver will not apply and the laws governing such
conflicts of interest will apply.

 

Section 5.9 Privilege.

 

(a)      The Parties recognize that the members of their respective Groups
possess information previously developed and legally protected from disclosure
under legal privileges, such as the attorney-client privilege or work product
exemption and other concepts of legal privilege (“Privilege”). The Parties
recognize that, except as specified in this Section 5.9, each Party shall be
entitled to the Privilege with respect to its privileged information and that
each shall be entitled to maintain and use for its own benefit all such
information, and both Parties shall ensure that such information is maintained
so as to protect the Privilege to the fullest extent. With respect to matters
relating to the Cyclone Business, Cyclone shall have sole authority in
perpetuity to determine whether to assert or waive any or all of the Privilege,
and WHE GEN shall not take any action (nor permit any of its Subsidiaries to
take action) that could reveal Privileged Information of Cyclone without the
prior written consent of Cyclone. With respect to matters solely relating to the
WHE GEN Business, WHE GEN shall have sole authority in perpetuity to determine
whether to assert or waive any or all of the Privilege, and Cyclone shall take
no action (or permit any of its Subsidiaries to take action) that could reveal
Privileged Information of WHE GEN without the prior written consent of WHE GEN.
The rights and obligations created by this Section 5.9 will apply to all
Confidential Information as to which the Parties or their respective
Subsidiaries would be entitled to assert or has asserted a Privilege without
regard to the effect, if any, of the Distribution (“Privileged Information”),
except that upon request of a government enforcement agency investigating
Cyclone, WHE GEN, or any of their Subsidiaries, then Cyclone shall have the sole
right to waive privilege regarding pre-Distribution Privileged Information, and
the consent of WHE GEN or its Subsidiaries shall not be required, but Cyclone
shall give advance written notice to WHE GEN or its Subsidiaries.

 

 
16

--------------------------------------------------------------------------------

 

  

(b) Upon receipt by a Party of any subpoena, discovery or other request from any
third Person that calls for the production or disclosure of Privileged
Information of the other Party, the receiving Party shall promptly notify the
other Party of the existence of the request to the extent permitted by law and
shall provide the other Party a reasonable opportunity to review the Privileged
Information and to assert any rights it may have under Section 5.2 or this
Section 5.9 or otherwise to prevent the production or disclosure of Privileged
Information.

 

Section 5.10 Public Announcements.

 

(a) Neither Party shall issue any release or make any other public announcement
concerning this Agreement or the transactions contemplated hereby without the
prior written approval of the other Party, which approval shall not be
unreasonably withheld, delayed or conditioned; provided, however, that either
Party shall be permitted to make any release or public announcement that in the
opinion of its counsel it is required to make by law or the rules of any
national securities exchange of which its securities are listed; provided
further that it has made efforts that are reasonable in the circumstances to
obtain the prior approval of the other Party.

 

(b) The Parties will consult in good faith on any filings with any Governmental
Authority or national securities exchange to the extent describing the Agreement
or the transactions contemplated by it, including Cyclone’s Current Report on
Form 8-K reporting the occurrence of the Agreement and the Parties’ respective
Quarterly Reports on Form 10-Q filed with respect to the fiscal quarter during
which the Agreement is executed or the Funding Closing Date occurs, or if such
quarter is the fourth fiscal quarter, the Parties' respective annual reports on
Form 10-K filed with respect to the fiscal year.

 

(c) Nothing in this Section 5.10 or elsewhere in this Agreement will require any
Party to prepare any report or file with the SEC any report, including Annual
Financial Statements, that it would not otherwise be required to prepare or
file.

   

ARTICLE VI

ADDITIONAL COVENANTS AND OTHER MATTERS

 

Section 6.1 Further Assurances. The Parties agree to execute, or cause to be
executed by their appropriate Group members or Representatives, and deliver, as
appropriate, such other agreements, instruments and documents as may be
necessary or desirable in order to effect the transactions contemplated by this
Agreement, including but not limited to the resignation by the officers and
directors of Cyclone or any of its Affiliates from their positions as officers
or directors of any of member of the Cyclone Group in which they serve.

 

 
17

--------------------------------------------------------------------------------

 

  

Section 6.2 Performance. Cyclone shall cause to be performed all actions,
agreements and obligations set forth in this Agreement to be performed by any
member of the Cyclone Group. WHE GEN shall cause to be performed all actions,
agreements and obligations set forth in this Agreement to be performed by any
member of the WHE GEN Group.

 

Section 6.3 Litigation Matters.

 

(a)      WHE GEN and Cyclone agree that each of them will control any suit,
arbitration, inquiry, proceeding or investigation by or before any court,
governmental or other regulatory or administrative agency or commission or any
arbitration tribunal asserted by a Person (a “Litigation Matter”) to which
either of them is a party prior to the Effective Date and that the outside legal
counsel currently retained in connection with such Litigation Matters may
continue such representation.

 

(b)      As to Litigation Matters that are securities class actions or
stockholder derivative claims or related actions filed or commenced before, on
or after the Funding Closing Date and that involve only alleged pre-Funding
Closing Date wrongful acts, Cyclone shall treat them as Indemnified Matters.
Notwithstanding the foregoing, as to Litigation Matters that are securities
class actions or stockholder derivative claims or related actions filed on or
after the Funding Closing Date that (i) involve both alleged pre- and post-
Funding Closing Date wrongful acts, Cyclone shall treat pre-Funding Closing Date
as Indemnified Matters, and Cyclone and WHE GEN shall be responsible for their
own liability as to that portion of any settlements, judgments, costs and
expenses resulting from post-Funding Closing Date wrongful acts; and (ii) do not
involve pre-Funding Closing Date wrongful acts, Cyclone will not indemnify WHE
GEN and WHE GEN will not indemnify Cyclone.

 

(c)      In the event that any Litigation Matter is filed after the Effective
Date against Cyclone or any member of the Cyclone Group to which WHE GEN or any
member of the WHE GEN Group has any potential liability, Cyclone shall notify
WHE GEN of such Litigation Matter and shall take commercially reasonable steps
to protect the rights and interests of WHE GEN and members of the WHE GEN Group
in connection with the Litigation Matter. In the event that any Litigation
Matter is filed after the Funding Closing Date against WHE GEN or any member of
the WHE GEN Group, to which Cyclone or any member of the Cyclone Group has any
potential liability, WHE GEN shall notify Cyclone of such Litigation Matter and
shall take commercially reasonable steps to protect the rights and interests of
Cyclone and members of the Cyclone Group in connection with the Litigation
Matter. In the event the interests of Cyclone and WHE GEN are in conflict with
respect to any Litigation Matter, each may in its sole discretion take such
actions as it deems necessary to protect its interests to the extent permitted
by and not otherwise in conflict with this Agreement. If a Litigation Matter is
commenced after the Funding Closing Date naming Cyclone and WHE GEN as
defendants and one Party is a nominal defendant, the other Party shall use
commercially reasonable efforts to have the nominal defendant removed from the
Litigation Matter.

 

 
18

--------------------------------------------------------------------------------

 

 

Section 6.5 Insurance and Indemnification Matters.

 

(a) Directors' and Officers' Insurance. Cyclone shall use its reasonable best
efforts to provide insurance with respect to pre-Funding Closing Date wrongful
acts to WHE GEN, and their respective directors and officers prior to the
Funding Closing Date, with material terms and conditions no less favorable to
WHE GEN and such directors and officers than is available to Cyclone and its
respective directors and officers, for a period up until the Funding Closing
Date. WHE GEN shall pay or reimburse Cyclone for all costs and expenses
associated with this coverage in accordance with Cyclone's current practice. If
Cyclone cannot reasonably include WHE GEN’s officers and directors on its policy
without material changes to coverage, WHE GEN may get its own D&O policy.

 

WHE GEN covenants and agrees that it shall take appropriate steps to secure
directors' and officers' insurance coverage for itself, its Subsidiaries and
each of their respective directors and officers as soon as practical following
the Funding Closing Date. Nothing in this subparagraph will affect any coverage
that is available for alleged wrongful acts that take place prior to the Funding
Closing Date.

 

(b) Other Insurance. Except as set forth in Section 6.5(a), Cyclone shall ,
subject to insurance market conditions and other factors beyond Cyclone's
reasonable control, maintain, for the protection of WHE GEN, with respect to
occurrences prior to the Funding Closing Date, Policies that are currently
maintained for Cyclone and its Covered Subsidiaries, or any replacement
Policies, for occurrences the same period. WHE GEN shall promptly pay or
reimburse Cyclone for all costs and expenses of any kind or nature, including
retrospective premium charges associated with such insurance that are allocated
by Cyclone to WHE GEN in accordance with Cyclone's current practice for the date
after the Effective Date up to the Funding Closing Date.

 

(c) Notification of Changes. Cyclone agrees to provide WHE GEN not fewer than 10
days' advance written notice in the event it elects (or any of its insurers
notifies Cyclone in writing of such insurer's election) to cancel or effect any
non-administrative modification of the terms and conditions of any Cyclone
Policies that provides coverage to WHE GEN, or any of their directors and
officers, which notice will include the anticipated date of cancellation or a
description of such modification, as applicable.

 

(d) Post Funding Closing Date. WHE GEN acknowledges and agrees that from and
after the Funding Closing Date (i) no member of the Cyclone Group shall purchase
or maintain, or cause to be purchased or maintained, any Policies for
post-Funding Closing Date liabilities or obligations of WHE GEN, any member of
the WHE GEN Group or any of their respective directors and officers, and (ii)
the WHE GEN Group shall purchase insurance coverage sufficient to protect its
interests.

 

 
19

--------------------------------------------------------------------------------

 

  

(e) Director and Officer Indemnification. For a period of six (6)years from the
Funding Closing Date, the provisions of the amended and restated certificate of
incorporation and amended and restated bylaws of Cyclone, to the extent
providing for indemnification of persons who were officers, directors,
employees, fiduciaries or agents immediately prior to the Funding Closing Date,
shall not be amended in any manner that would adversely affect the rights of
persons who prior to the Funding Closing Date were directors, officers,
employees, fiduciaries or agents of any member of the WHE GEN Group for acts or
omissions occurring prior to the Funding Closing Date, unless such modification
shall be required by, and then only to the minimum extent required by,
Applicable Law.

 

Section 6.6 Conduct of WHE GEN Business between Effective Date and Funding
Closing Date. From the Effective Date through the Funding Closing Date, Cyclone
shall cause the WHE GEN Business to be conducted in accordance with all of WHE
GEN's applicable policies and procedures, consistent with past practice. Cyclone
shall not take any action or faith to take any action, to cause WHE GEN not to
be able to operate its business in the normal course and as contemplated in the
Agreement.

 

Section 6.7 Mail Handling; Receivables and Payables.

 

(a)      To the extent that any member of the Cyclone Group receives any mail or
packages relating to the WHE GEN Business, Cyclone shall, and shall cause the
applicable member of the Cyclone Group to, promptly deliver such mail or
packages to WHE GEN. After the Effective Date, to the extent that any member of
the Cyclone Group receives cash or checks or drafts made payable to such member
that properly belongs to the WHE GEN Business, Cyclone shall, and shall cause
the applicable member of the Cyclone Group to, promptly forward such cash to, or
deposit such checks or drafts and upon receipt of funds from such checks or
drafts, forward such cash to WHE GEN within five Business Days, or, if so
requested by WHE GEN, endorse such checks or drafts to WHE GEN for collection.

 

(b)      To the extent that any member of the WHE GEN Group receives any mail or
packages relating to the Cyclone Business, WHE GEN shall, and shall cause the
applicable member of the WHE GEN Group to, promptly deliver such mail or
packages to Cyclone. After the Effective Date, to the extent that any member of
the WHE GEN Group receives cash or checks or drafts made payable to such member
that properly belongs to any member of the Cyclone Group, WHE GEN shall, and
shall cause the applicable member of the WHE GEN Group to, promptly forward such
cash to, or deposit such checks or drafts and upon receipt of funds from such
checks or drafts, forward such cash to Cyclone within five Business Days, or, if
so requested by Cyclone, endorse such checks or drafts to Cyclone for
collection.

 

Section 6.9 Employee Matters.

 

(a)      Except as otherwise expressly provided herein, Cyclone shall assume and
agree to pay, perform, fulfill and discharge, and WHE GEN shall have no
responsibility for, all employment or service-related Liabilities with respect
to (i) all current and former Cyclone Group employees (and their dependents and
beneficiaries), and (ii) any individual who is, or was, an independent
contractor, temporary employee, consultant of any member of the Cyclone Group.

 

 
20

--------------------------------------------------------------------------------

 

  

(b)      Except as otherwise expressly provided herein, WHE GEN shall assume and
agree to pay, perform, fulfill and discharge, and Cyclone shall have no
responsibility for, all employment or service-related Liabilities with respect
to (i) all current and former WHE GEN Group employees (and their dependents and
beneficiaries), and (ii) any individual who is, or was, an independent
contractor, temporary employee, consultant of any member of the WHE GEN Group.

 

ARTICLE VII

INDEMNIFICATION AND RELEASE

 

Section 7.1 Indemnification by WHE GEN Group. Effective on and after the Funding
Closing Date, WHE GEN shall indemnify, defend and hold harmless Cyclone, each
member of the Cyclone Group, each of their respective past and present officers,
directors and employees, each of their respective successors and assigns, and,
solely with respect to clause (c) below, each Person, if any, who controls any
of the foregoing parties within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively, the “Cyclone
Indemnified Parties”), from and against any and all Damages incurred or suffered
by the Cyclone Indemnified Parties arising out of or in connection with the
following:

 

(a) The conduct of the WHE GEN Business on and after the Seed Round Closing
Date;

 

(b) Any breach by WHE GEN or any member of the WHE GEN Group of this Agreement;
and

 

(c) Except as set forth in Section 7.2(c) below, any and all Damages caused by
any untrue statement or alleged untrue statement of a material fact contained in
the Registration Statement or any amendment thereof or the Prospectus or any
supplement thereto, or caused by any omission or alleged omission to state
therein a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading.

 

Section 7.2 Indemnification by Cyclone Group. Effective on and after the Funding
Closing Date, Cyclone shall indemnify, defend and hold harmless each member of
the WHE GEN Group, each of their respective past and present officers, directors
and employees, and each of their respective successors and assigns and, solely
with respect to clause (c) below, each Person, if any, who controls any of the
foregoing parties within the meaning of either Section 15 of the Securities Act
or Section 20 of the Exchange Act (collectively, the “WHE GEN Indemnified
Parties”), from and against any and all Damages incurred or suffered by the WHE
GEN Indemnified Parties arising out of or in connection with the following:

 

(a) The conduct of the Cyclone Business, whether such Damages arise or accrue
prior to, on or following the Seed Round Closing Date;

 

(b) Any breach by Cyclone or any member of the Cyclone Group of this Agreement;
and

 

 
21

--------------------------------------------------------------------------------

 

  

(c) Any and all Damages caused by any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement or any
amendment thereof or the Prospectus or any supplement thereto, or caused by any
omission or alleged omission to state therein a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading, to the extent resulting from and expressly limited to any
statements or other information provided by Cyclone or any other member of the
Cyclone Group for inclusion in the Registration Statement or the Prospectus.

 

Section 7.3 Claim Procedure.

 

(a)      Claim Notice. A Party that seeks indemnity under this Article 7 (an
“Indemnified Party”) shall give written notice (a “Claim Notice”) to the Party
from whom indemnification is sought (an “Indemnifying Party”), including whether
the Damages sought arise from matters solely between the Parties or from Third
Party Claims. No delay or deficiency on the part of the Indemnified Party in so
notifying the Indemnifying Party shall relieve the Indemnifying Party of any
Liability or obligation hereunder except to the extent of any Damages caused by
or arising out of such failure.

 

(b)      Response to Notice of Claim. Within thirty (30) days after delivery of
a Claim Notice, the Indemnifying Party shall deliver to the Indemnified Party a
written response in which the Indemnifying Party shall either: (i) agree that
the Indemnified Party is entitled to receive all of the Claimed Amount and, in
which case, the Indemnifying Party shall pay the Claimed Amount in accordance
with a payment and distribution method reasonably acceptable to the Indemnified
Party; or (ii) dispute that the Indemnified Party is entitled to receive all or
any portion of the Claimed Amount, in which case, the Parties shall resort to
the dispute resolution procedures set forth in Section 8.3.

 

(c)      Contested Claims. In the event that the Indemnifying Party disputes the
Claim Notice, as soon as practicable but in no event later than ten (10) days
after the receipt of the notice referenced in Section 7.3(b)(ii) hereof, the
Parties shall begin the process to resolve the matter in accordance with the
dispute resolution provisions of Section 8.3 hereof. Upon ultimate resolution
thereof, the Parties shall take such actions as are reasonably necessary to
comply with such terms of resolution.

 

(d)      Third Party Claims.

 

(i) In the event that the Indemnified Party receives written notice of the
assertion by a Person who is not a member of either Group of any claim or the
commencement of any Action (collectively, a “Third-Party Claim”) with respect to
which the Indemnifying Party may be obligated to provide indemnification under
this Article 7, the Indemnified Party shall give written notice to the
Indemnifying Party of the Third-Party Claim. Such notification shall be given
within ten (10) Business Days after receipt by the Indemnified Party of notice
of such Third-Party Claim, provided, however, that no delay or deficiency on the
part of the Indemnified Party in so notifying the Indemnifying Party shall
relieve the Indemnifying Party of any Liability or obligation hereunder except
to the extent of any Damages caused by or arising out of such failure. Within
twenty (20) calendar days after delivery of such written notice, the
Indemnifying Party may, upon written notice thereof to the Indemnified Party,
assume control of the defense of such Third-Party Claim with counsel reasonably
satisfactory to the Indemnified Party. During any period in which the
Indemnifying Party has not so assumed control of such defense, the Indemnified
Party shall control such defense.

 

 
22

--------------------------------------------------------------------------------

 

  

(ii) The Party not controlling such defense (the “Non-controlling Party”) may
participate therein at its own expense; provided, however, that if the
Indemnifying Party assumes control of such defense and the Indemnified Party
concludes, upon the written opinion of counsel, that the Indemnifying Party and
the Indemnified Party have conflicting interests with respect to such
Third-Party Claim, the reasonable fees and expenses of counsel to the
Indemnified Party shall be considered “Damages” for purposes of this Agreement.
The Party controlling such defense (the “Controlling Party”) shall keep the
Non-controlling Party reasonably advised of the status of such Third-Party Claim
and the defense thereof and shall consider in good faith recommendations made by
the Non-controlling Party with respect thereto. The Non-controlling Party shall
furnish the Controlling Party with such information as it may have with respect
to such Third-Party Claim (including copies of any summons, complaint or other
pleading which may have been served on such Party and any written claim, demand,
invoice, billing or other document evidencing or asserting the same) and shall
otherwise cooperate with and assist the Controlling Party in the defense of such
Third-Party Claim.

 

(iii) The Indemnifying Party shall not agree to any settlement of, or the entry
of any judgment arising from, any such Third-Party Claim without the prior
written consent of the Indemnified Party, which consent shall not be
unreasonably withheld or delayed; provided, however, that the consent of the
Indemnified Party shall not be required if (x) the Indemnifying Party agrees in
writing to pay any amounts payable pursuant to such settlement or judgment, and
(y) such settlement or judgment includes a full, complete and unconditional
release of the Indemnified Party from further Liability. The Indemnified Party
shall not agree to any settlement of, or the entry of any judgment arising from,
any such Third-Party Claim without the prior written consent of the Indemnifying
Party, which consent shall not be unreasonably withheld or delayed.

 

Section 7.4 Survival; Limitations.

 

(a) The rights and obligations of Cyclone, WHE GEN and each of their respective
Indemnified Parties under this Agreement shall survive the sale, assignment or
other transfer by (i) in the case of WHE GEN, any Assets or Liabilities of the
WHE GEN Business, or (ii) in the case of Cyclone, any Assets or Liabilities of
the Cyclone Business

 

(b) The amount of any Damages for which indemnification is provided under this
Agreement shall be net of any amounts actually recovered by the Indemnified
Party from any third Person (including, without limitation, amounts actually
recovered under insurance policies) with respect to such Damages. Any
Indemnifying Party hereunder shall be subrogated to the rights of the
Indemnified Party upon payment in full of the amount of the relevant
indemnifiable Damages. An insurer who would otherwise be obligated to pay any
claim shall not be relieved of the responsibility with respect thereto or,
solely by virtue of the indemnification provision hereof, have any subrogation
rights with respect thereto. If any Indemnified Party recovers an amount from a
third Person in respect of Damages for which indemnification is provided in this
Agreement after the full amount of such indemnifiable Damages has been paid by
an Indemnifying Party or after an Indemnifying Party has made a partial payment
of such indemnifiable Damages and the amount received from the third Person
exceeds the remaining unpaid balance of such indemnifiable Damages, then the
Indemnified Party shall promptly remit to the Indemnifying Party the excess (if
any) of (x) the sum of the amount theretofore paid by such Indemnifying Party in
respect of such indemnifiable Damages plus the amount received from the third
Person in respect thereof, less (y) the full amount of such indemnifiable
Damages.

 

 
23

--------------------------------------------------------------------------------

 

  

(c) The Indemnifying Party may at any time request that the Indemnified Party
pursue insurance coverage from one or more insurers in connection with such
Damages. If requested, the Indemnified Party shall cooperate in good faith with
the Indemnifying Party and use its commercially reasonable efforts to pursue
insurance coverage, including, if necessary, the filing of coverage litigation,
after consultation with the Indemnifying Party and the Indemnifying Party has
provided written consent as to the initiation of coverage litigation (which
consent shall not be unreasonably withheld), all of which shall be at the
Indemnifying Party's sole cost and expense. The Indemnifying Party shall pay
directly or promptly reimburse the Indemnified Party for all such costs and
expenses, as directed by the Indemnified Party. The Indemnified Party shall
retain full and exclusive control of all such matters (including, without
limitation, the settlement of underlying covered claims and/or coverage claims
against insurers), and the Indemnified Party shall have the right to select
counsel with the concurrence of Indemnifying Party, which concurrence shall not
be withheld unreasonably. The proceeds of any insurance recovery (after
deducting the insurance indemnity payment for the settlement or judgment for
which coverage was sought, and any costs and expenses that have not yet been
paid or reimbursed by the Indemnifying Party) shall be paid to the Indemnifying
Party. At all times, the Indemnifying Party shall cooperate with the Indemnified
Party's insurers and/or with the Indemnified Party in the pursuit of insurance
coverage, as and when reasonably requested to do so by the Indemnified Party.

 

It is not the intent of this Section 7.4(c) to absolve the Indemnifying Party of
any responsibility to the Indemnified Party for those Damages in connection with
which the Indemnified Party actually secures insurance coverage, but to allocate
the costs of pursuing such coverage to the Indemnifying Party and to provide the
Indemnified Party with a full, interim indemnity from the Indemnifying Party
until such time as the extent of insurance coverage is determined and is
obtained. It is also not the intention of this Section 5.4 that the indemnity
obligations of the Indemnifying Party hereunder should be viewed as “additional
insurance” by any insurer.

 

Notwithstanding anything to the contrary in this Section 5.4(c), the Indemnified
Party in its sole discretion may pursue insurance coverage for the benefit of
Indemnifying Party before the Indemnifying Party has requested it to do so. In
such event, the Indemnified Party may unilaterally take any steps it determines
are necessary to preserve such insurance coverage, including, by way of example
and not by way of limitation, tendering the defense of any claim or suit to an
insurer or insurers of the Indemnified Party if the Indemnified Party concludes
that such action may be required by the relevant insurance policy or policies.
Any such actions by the Indemnified Party shall not relieve Indemnifying Party
of any of its obligations to the Indemnified Party under this Agreement,
including the Indemnifying Party's obligation to pay directly or reimburse the
Indemnified Party for costs and expenses.

 

 
24

--------------------------------------------------------------------------------

 

  

For purposes of this Section 7.4(c), the following will not be considered
insurance that will be available to the Indemnifying Party: (i) any deductible
payable by the Indemnified Party; (ii) any retention payable by the Indemnified
Party; (iii) any co-insurance payable by the Indemnified Party; and (iv) any
coverage that ultimately will be payable or reimbursable by the Indemnified
Party through any arrangement, including but not limited to an
insurance-fronting arrangement or fronted insurance policy. It is the intention
of this Section 5.4(b) to make insurance available to the Indemnifying Party
only in those instances in which there has been a final transfer of the risk to
a solvent third-Party commercial insurer.

 

(d)      Notwithstanding the joint and several indemnification obligations of
each Group as set forth in Sections 7.1 and 7.2, Cyclone and WHE GEN agree that
the indemnification obligation of any Cyclone Group member or WHE GEN Group
member, as applicable, for Damages shall be satisfied by a direct payment from
Cyclone or WHE GEN, as applicable, to the other Party irrespective of which
Group member is found liable for Damages.

 

Section 7.5 Contribution. If the indemnification provided for in this Article 7
shall, for any reason, be unavailable or insufficient to hold harmless an
Indemnified Party hereunder in respect of any Liability, then the Indemnifying
Party shall, in lieu of indemnifying such Indemnified Party, contribute to the
amount paid or payable by such Indemnified Party as a result of such Liability,
in such proportion as shall be sufficient to place the Indemnified Party in the
same position as if such Indemnified Party were indemnified hereunder, the
parties intending that their respective contributions hereunder be as close as
possible to the indemnification under Section 7.2 and Section 7.3. If the
contribution provided for in the previous sentence shall, for any reason, be
unavailable or insufficient to put the Indemnified Party in the same position as
if it were indemnified under Section 7.2 or Section 7.3, as the case may be,
then the Indemnifying Party shall contribute to the amount paid or payable by
such Indemnified Party as a result of such Liability, in such proportion as
shall be appropriate to reflect the relative benefits received by and the
relative fault of the Indemnifying Party on the one hand and the Indemnified
Party on the other hand with respect to the matter giving rise to the Liability.

 

Section 7.6 Mutual Release of Pre-Funding Closing Date Claims.

 

(a)      Except as provided in Section 7.5(c), as of the Funding Closing Date,
Cyclone does hereby, for itself and each other member of the Cyclone Group,
their respective Affiliates, successors and assigns, and all Persons who at any
time prior to the Funding Closing Date have been stockholders, directors,
officers, agents or employees of any member of the Cyclone Group (in each case,
in their respective capacities as such), release and forever discharge WHE GEN,
each member of the WHE GEN Group and their respective Affiliates, successors and
assigns, and all stockholders, directors, officers, agents or employees of any
member of the WHE GEN Group (in each case, in their respective capacities as
such), and their respective heirs, executors, administrators, successors and
assigns, from any and all Liabilities whatsoever to Cyclone and each other
member of the Cyclone Group, their respective Affiliates, successors and
assigns, and all Persons who at any time prior to the Funding Closing Date have
been stockholders, directors, officers, agents or employees of any member of the
Cyclone Group, whether at law or in equity (including any right of
contribution), whether arising under any Contract, by operation of Law or
otherwise, existing or arising from any acts or events occurring or failing to
occur or alleged to have occurred or to have failed to occur or any conditions
existing or alleged to have existed at or before the Funding Closing Date,
including in connection with the transactions contemplated by this Agreement and
all other activities to implement the Distribution.

 

 
25

--------------------------------------------------------------------------------

 

  

(b)      Except as provided in Section 7.5(c), as of the Funding Closing Date,
WHE GEN does hereby, for itself and each other member of the WHE GEN Group,
their respective Affiliates, successors and assigns, and all Persons who at any
time prior to the Funding Closing Date have been stockholders, directors,
officers, agents or employees of any member of the WHE GEN Group (in each case,
in their respective capacities as such), release and forever discharge Cyclone,
each member of the Cyclone Group and their respective Affiliates, successors and
assigns, and all stockholders, directors, officers, agents or employees of any
member of the Cyclone Group (in each case, in their respective capacities as
such), and their respective heirs, executors, administrators, successors and
assigns, from any and all Liabilities whatsoever to WHE GEN and each other
member of the WHE GEN Group, their respective Affiliates, successors and
assigns, and all Persons who at any time prior to the Funding Closing Date have
been stockholders, directors, officers, agents or employees of any member of the
WHE GEN Group, whether at law or in equity (including any right of
contribution), whether arising under any Contract, by operation of Law or
otherwise, existing or arising from any acts or events occurring or failing to
occur or alleged to have occurred or to have failed to occur or any conditions
existing or alleged to have existed at or before the Funding Closing Date,
including in connection with the transactions contemplated by this Agreement and
all other activities to implement the Distribution.

 

(c)      Nothing contained in Section 7.5(a) or (b) shall impair any right of
any Person to enforce this Agreement, or any agreements, arrangements,
commitments or understandings that are specified in, or contemplated to continue
pursuant to, this Agreement. Without limiting the foregoing, nothing contained
in Section 7.5(a) or (b) shall release any Person from:

 

(i) any Liability, contingent or otherwise, assumed, transferred, assigned or
allocated to the Group of which such Person is a member in accordance with, or
any other Liability of any member of that Group under, this Agreement or any
Ancillary Agreement;

 

(ii) any Liability that such Person may have with respect to indemnification or
contribution pursuant to this Agreement or any Ancillary Agreement for claims
brought against the Parties by third Persons, which Liability shall be governed
by the provisions of Sections 7.1 through 7.4 and the applicable indemnification
provisions of the Ancillary Agreements;

 

(iii) any indemnification obligation under such Person's articles of
incorporation or bylaws, as limited under this Agreement; or

 

(iv) any Liability the release of which would result in the release of any third
Person other than the Cyclone Indemnified Parties or the WHE GEN Indemnified
Parties

 

 
26

--------------------------------------------------------------------------------

 

  

ARTICLE VIII

DISPUTE RESOLUTION

 

Section 8.1 Agreement to Resolve Disputes. The procedures for discussion,
negotiation and dispute resolution set forth in this Article 8 shall apply to
all disputes, controversies or claims (whether sounding in contract, tort or
otherwise) that may arise out of or relate to or arise under or in connection
with this Agreement, or the transactions contemplated hereby or thereby
(including all actions taken in furtherance of the transactions contemplated
hereby or thereby on or prior to the Effective Date), or the commercial or
economic relationship of the Parties relating hereto or thereto, between or
among any member of the Cyclone Group on the one hand and the WHE GEN Group on
the other hand. Each Party agrees on behalf of itself and each member of its
respective Group that the procedures set forth in this Article 8 shall be the
sole and exclusive remedy in connection with any dispute, controversy or claim
relating to any of the foregoing matters and irrevocably waives any right to
commence any Action in or before any Governmental Authority, except as otherwise
required by Applicable Law.

 

Section 8.2 Dispute Resolution; Mediation.

 

(a)      Either Party may commence the dispute resolution process of this
Section 8.2 by giving the other Party written notice (a “Dispute Notice”) of any
controversy, claim or dispute of whatever nature arising out of or relating to
or in connection with this Agreement, or the breach, termination, enforceability
or validity thereof (a “Dispute”) which has not been resolved in the normal
course of business or as provided in the relevant Ancillary Agreement. The
Parties shall attempt in good faith to resolve any Dispute by negotiation
between executives of each Party (each a “Senior Party Representative”) who have
authority to settle the Dispute and, unless discussions between the parties are
already at a senior management level, who are at a higher level of management
than the Persons who have direct responsibility for the administration of this
Agreement or the relevant Ancillary Agreement. Within fifteen (15) days after
delivery of the Dispute Notice, the receiving Party shall submit to the other a
written response (the “Response”). The Dispute Notice and the Response shall
include (i) a statement setting forth the position of the Party giving such
notice and a summary of arguments supporting such position and (ii) the name and
title of such Party’s Senior Party Representative and any other Persons who will
accompany the Senior Party Representative at the meeting at which the parties
will attempt to settle the Dispute. Within thirty (30) days after the delivery
of the Dispute Notice, the Senior Party Representatives of both parties shall
meet at a mutually acceptable time and place, and thereafter as often as they
reasonably deem necessary, to attempt to resolve the Dispute. The parties shall
cooperate in good faith with respect to any reasonable requests for exchanges of
Information regarding the Dispute or a Response thereto.

 

(b)      If the Dispute has not been resolved within sixty (60) days after
delivery of the Dispute Notice, or if the parties fail to meet within thirty
(30) days after delivery of the Dispute Notice as hereinabove provided, the
parties shall make a good faith attempt to settle the Dispute by mediation
pursuant to the provisions of this Section 8.2 before resorting to arbitration
contemplated by Section 8.3 or any other dispute resolution procedure that may
be agreed by the parties.

 

 
27

--------------------------------------------------------------------------------

 

  

(c)      All negotiations, conferences and discussions pursuant to this Section
8.2 shall be confidential and shall be treated as compromise and settlement
negotiations. Nothing said or disclosed, nor any document produced, in the
course of such negotiations, conferences and discussions that is not otherwise
independently discoverable shall be offered or received as evidence or used for
impeachment or for any other purpose in any current or future arbitration.

 

(d)      Unless the parties agree otherwise, the mediation shall be conducted in
accordance with the CPR Institute for Dispute Resolution Model Procedure for
Mediation of Business Disputes in effect on the date of this Agreement by a
mediator mutually selected by the parties.

 

(e)      Within thirty (30) days after the mediator has been selected as
provided above, both parties and their respective attorneys shall meet with the
mediator for one (1) mediation session, it being agreed that each Party
representative attending such mediation session shall be a Senior Party
Representative with authority to settle the Dispute. If the Dispute cannot be
settled at such mediation session or at any mutually agreed continuation
thereof, either Party may give the other and the mediator a written notice
declaring the mediation process at an end.

 

(f)      Costs of the mediation shall be borne equally by the parties involved
in the matter, except that each Party shall be responsible for its own expenses.

 

(g)      Any Dispute regarding the following matters is not required to be
negotiated or mediated prior to seeking relief from an arbitrator: (i) breach of
any obligation of confidentiality or waiver of Privilege; and (ii) any other
claim where interim relief is sought to prevent serious and irreparable injury
to one of the parties. However, the parties to the Dispute shall make a good
faith effort to negotiate and mediate such Dispute, according to the above
procedures, while such arbitration is pending.

 

Section 8.3 Arbitration.

 

(a)      Subject to Section 8.3(b), if for any reason a Dispute is not resolved
within one hundred eighty (180) days from delivery of the Dispute Notice in
accordance with the dispute resolution process described in Section 8.2, the
parties agree that such Dispute shall be settled by binding arbitration before a
single arbitrator under the auspices of the American Arbitration Association
(“AAA”) in Broward County, Florida pursuant to the Commercial Rules of the AAA.
The arbitrator selected to resolve the Dispute shall be bound exclusively by the
laws of the State of Delaware without regard to its choice of law rules. Any
decisions of award of the arbitrator will be final and binding upon the parties
and may be entered as a judgment by the parties. Any rights to appeal or review
such award by any court or tribunal are hereby waived to the extent permitted by
Applicable Law.

 

(b)      Costs of the arbitration shall be borne equally by the parties involved
in the matter, except that each Party shall be responsible for its own expenses,
except as otherwise determined by the arbitrator.

 

 
28

--------------------------------------------------------------------------------

 

  

(c)      The parties agree to comply and cause the members of their applicable
Group to comply with any award made in any arbitration proceeding pursuant to
this Section 8.3, and agree to enforcement of or entry of judgment upon such
award in any court of competent jurisdiction, including any federal or state
court located in Broward County, Florida or the State of Delaware. The
arbitrator shall be entitled to award any remedy in such proceedings, including
monetary damages, specific performance and all other forms of legal and
equitable relief; provided, however, that the arbitrator shall not be entitled
to award punitive, exemplary, treble or any other form of non-compensatory
monetary damages unless in connection with indemnification for a Third Party
Claim, to the extent of such claim.

 

Section 8.4 Continuity of Service and Performance. Unless otherwise agreed in
writing, the parties will continue to provide service and honor all other
commitments under this Agreement during the course of dispute resolution
pursuant to the provisions of this Article 8 with respect to all matters not
subject to such Dispute.

 

Section 8.5 Limitation on Damages. NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT TO THE CONTRARY, IN NO EVENT WILL ANY PARTY OR ANY OF ITS GROUP
MEMBERS BE LIABLE UNDER ANY CIRCUMSTANCES OR LEGAL THEORY FOR DAMAGES RELATED TO
INCONVENIENCE, DOWNTIME, INTEREST, COST OF CAPITAL, FRUSTRATION OF ECONOMIC OR
BUSINESS EXPECTATIONS, LOST PROFITS, LOST REVENUES, LOST SAVINGS, LOSS OF USE,
TIME, DATA, OR GOOD WILL, OR ANY SPECIAL, PUNITIVE, INDIRECT, INCIDENTAL,
COLLATERAL OR CONSEQUENTIAL DAMAGES, REGARDLESS OF WHETHER SUCH LOSSES ARE
FORESEEABLE; PROVIDED, HOWEVER, THAT TO THE EXTENT AN INDEMNIFIED PARTY IS
REQUIRED TO PAY ANY DAMAGES RELATED TO INCONVENIENCE, DOWNTIME, INTEREST, COST
OF CAPITAL, FRUSTRATION OF ECONOMIC OR BUSINESS EXPECTATIONS, LOST PROFITS, LOST
REVENUES, LOST SAVINGS, LOSS OF USE, TIME, DATA, OR GOOD WILL, OR ANY SPECIAL,
PUNITIVE, INDIRECT, INCIDENTAL, COLLATERAL OR CONSEQUENTIAL DAMAGES, TO A PERSON
WHO IS NOT A MEMBER OF ANY GROUP IN CONNECTION WITH A THIRD PARTY CLAIM, SUCH
DAMAGES WILL CONSTITUTE DIRECT DAMAGES FOR THE PURPOSES OF THIS AGREEMENT NOT
SUBJECT TO THE LIMITATION SET FORTH IN THIS SECTION 6.5. THIS SECTION SURVIVES
THE TERMINATION OR EXPIRATION OF THIS AGREEMENT

 

ARTICLE IX

REPRESENTAITONS AND WARRANTIES


Section 9.1        Representations and Warranties. Subject to any exceptions set
forth in schedules attached hereto, Cyclone represents and warrants that:

 

(a) Organization and Standing. Cyclone is a corporation duly organized, validly
existing and in good standing under the laws of the State of Florida and has all
requisite corporate power and authority to carry on its business as now
conducted and proposed to be conducted. Cyclone is duly qualified as a foreign
corporation to do business and is in good standing in every jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary except for any jurisdiction(s) (alone or in the
aggregate) in which the failure to be so qualified will not have a Material
Adverse Effect. For the purposes of this Agreement, “Material Adverse Effect”
means any material adverse effect on the business, operations, properties,
prospects, or financial condition of the Company and/or any condition,
circumstance, or situation that would prohibit or otherwise materially interfere
with the ability of Cyclone to perform any of its obligations under this
Agreement in any material respect.

 

 
29

--------------------------------------------------------------------------------

 

  

(b) Corporate Power. Cyclone has all requisite legal and corporate power to
enter into, execute and deliver this Agreement and the agreements contemplated
hereunder (collectively, the “Transaction Documents”). This Agreement, and, upon
issuance, the Transaction Documents will be, valid and binding obligations of
Cyclone, enforceable in accordance with their respective terms, except as the
same may be limited by bankruptcy, insolvency, moratorium, and other laws of
general application affecting the enforcement of creditors’ rights.

 

(c) Authorization. All corporate and legal action on the part of Cyclone, its
officers, directors and shareholders necessary for the execution and delivery of
the Transaction Documents, and the performance of Cyclone’s obligations
hereunder and under the other Transaction Documents, have been taken.

 

(d) No Conflicts. The execution, delivery and performance by Cyclone of its
obligations under this Agreement and the Transaction Documents will not: (i)
conflict with or result in a breach of or a default under any of the terms or
provisions of, (A) Cyclone’s certificate of incorporation (the “Certificate”) or
by-laws (”Bylaws”), or (B) any material provision of any indenture, mortgage,
deed of trust or other material agreement or instrument to which Cyclone is a
party or by which it or any of its material properties or assets is bound, (ii)
result in a violation of any material provision of any law, statute, rule,
regulation, or any existing applicable decree, judgment or order by any court,
Federal or state regulatory body, administrative agency, or other governmental
body having jurisdiction over Cyclone, or any of its material properties or
assets or (iii) result in the creation or imposition of any material lien,
charge or encumbrance upon any material property or assets of Cyclone or any of
its subsidiaries pursuant to the terms of any agreement or instrument to which
any of them is a party or by which any of them may be bound or to which any of
their property or any of them is subject except, in the case of clauses (ii) and
(iii), for such violations, breaches, conflicts, defaults or other occurrences
which, individually or in the aggregate, would not have a Material Adverse
Effect.

 

(e) No Approvals. No consent, approval or authorization of or designation,
declaration or filing with any governmental authority on the part of Cyclone is
required in connection with the valid execution and delivery of this Agreement
and the Transaction Documents.

 

(f) No Undisclosed Events or Circumstances. No event or circumstance has
occurred or exists with respect to Cyclone or its businesses, properties,
prospects, operations or financial condition, which, under applicable law, rule
or regulation, requires public disclosure or announcement by Cyclone but which
has not been so publicly announced or disclosed.

 

 
30

--------------------------------------------------------------------------------

 

 

 

(g) Title to Assets. Cyclone has good and valid title to all of its real and
personal property, free and clear of any mortgages, pledges, charges, liens,
security interests or other encumbrances, except as otherwise set forth on
Schedule 3.1(c) and 3.2. Any leases of Cyclone are valid and subsisting and in
full force and effect. Schedule 3.1(a) lists all material intellectual property
of Cyclone (“Cyclone IP”), whether owned, licensed or deemed to be licensed by
such person. Cyclone owns and possesses all right, title and interest in and to,
or possesses the valid right to use, all of such Cyclone IP free and clear of
any liens, liens, security interests or other encumbrances. Cyclone has not
received any notice of infringement or misappropriation from any third party
with respect to any Cyclone IP. To Cyclone’s knowledge, the use by WHE GEN of
any Cyclone IP does not violate, infringe or misappropriate any intellectual
property rights of any third party, and to Cyclone’s knowledge no third party is
infringing or misappropriating any of the Cyclone IP.

 

(h) Actions Pending. There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or other proceeding pending
or, to the knowledge of Cyclone, threatened against Cyclone which questions the
validity of this Agreement or any of the other Transaction Documents or any of
the transactions contemplated hereby or thereby or any action taken or to be
taken pursuant hereto or thereto. There is no action, suit, claim,
investigation, arbitration, alternate dispute resolution proceeding or other
proceeding pending or, to the knowledge of Cyclone, threatened against or
involving Cyclone or any of its properties or assets. There are no outstanding
orders, judgments, injunctions, awards or decrees of any court, arbitrator or
governmental or regulatory body against Cyclone or any officers or directors of
Cyclone.

 

(i) Compliance with Law. The business of Cyclone has been and, to the best of
Cyclone’s knowledge is, presently being conducted in accordance with all
applicable federal, state and local governmental laws, rules, regulations and
ordinances, except where, individually or in the aggregate, the noncompliance
therewith could not reasonably be expected to have a Material Adverse Effect.
Cyclone has all franchises, permits, licenses, consents and other governmental
or regulatory authorizations and approvals necessary for the conduct of its
business as now being conducted by it unless the failure to possess such
franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

(j) Taxes. Cyclone has accurately prepared and filed all federal, state and
other tax returns required by law to be filed by it, has paid or made provisions
for the payment of all taxes shown to be due and all additional assessments, and
adequate provisions have been and are reflected in the financial statements of
Cyclone for all current taxes and other charges to which Cyclone is subject and
which are not currently due and payable. None of the federal income tax returns
of Cyclone have been audited by the Internal Revenue Service. Cyclone has no
knowledge of any additional assessments, adjustments or contingent tax liability
(whether federal or state) of any nature whatsoever, whether pending or
threatened against the Company for any period, nor of any basis for any such
assessment, adjustment or contingency.

 

 
31

--------------------------------------------------------------------------------

 

   

(k) Disclosure. To Cyclone’s knowledge, neither the representations and
warranties contained in this Article 9 or the schedules hereto nor any other
documents, certificates or instruments furnished by or on behalf of Cyclone in
connection with the transactions contemplated by this Agreement contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements made herein or therein, in the light of the
circumstances under which they were made herein or therein, not misleading.

 

(l) Books and Records; Internal Accounting Controls. The records and documents
of Cyclone accurately reflect in all material respects the information relating
to the business of Cyclone, the location of its assets, and the nature of all
transactions giving rise to the obligations or accounts receivable of Cyclone.
Cyclone maintains a system of internal accounting controls sufficient, in the
judgment of Cyclone’s board of directors, to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate actions are taken
with respect to any differences.

 

(m)     Contracts. Schedule 3.1(a) contains a true, correct and complete list of
all Contacts (defined below) and all amendments and supplements thereto which
are being transfered to and assumed by WHE GEN. True, correct and complete
copies of all such Contracts have been delivered to WHE GEN. Each Contract is in
full force and effect and is valid, binding and enforceable against Cyclone, and
upon transfer against WHE GEN, to Cyclone’s knowledge, each other person or
party that is signatory thereto in accordance with its terms. No Contract is in
material breach or default of the terms of such Contract. There does not exist
any event that, with the giving of notice or the passage of time or both, would
constitute a material breach or default by Cyclone or, to Cyclone’s knowledge,
any other signatory under any Contract. To Cyclone’s Knowledge, no event has
occurred or circumstance exists under or by virtue of any Contract that (with or
without notice or lapse of time) would cause the creation of any lien affecting
Cyclone or WHE GEN or its assets. “Contract” means any agreement, contract,
lease, consensual obligation, promissory note, evidence of indebtedness,
purchase order, letter of credit, license, promise or undertaking of any nature
(whether written or oral and whether express or implied).

 

 
32

--------------------------------------------------------------------------------

 

  

ARTICLE X

TERMINATION

 

If the Funding Closing Date does not occur by September 30, 2014, which date may
be extended by reasonable mutual agreement of the Parties for up to 30 days if
at least $1,000,000 has been closed in the Series A Round by September 30, 2014,
this Agreement may be terminated and the Distribution abandoned at any time
prior to the Distribution Date by and in the sole discretion of the Cyclone
Board of Directors without the approval of any Person, including WHE GEN, in
which case no Party will have any liability of any kind to any other Party by
reason of this Agreement. Regardless of termination by Cyclone, the terms and
provisions of Articles IV, V, VI, VII, VIII, IX and XI shall survive. After the
Funding Closing Date, this Agreement may not be terminated except by an
agreement in writing signed by each of the Parties to this Agreement.

 

ARTICLE XI

MISCELLANEOUS

 

Section 11.1 Survival. All covenants, agreements, representations and warranties
of the Parties contained in this Agreement shall survive the Funding Closing
Date and the Distribution.

 

Section 11.2 Governing Law. The internal laws of the State of Florida (without
reference to its principles of conflicts of law) govern the construction,
interpretation and other matters arising out of or in connection with this
Agreement and, unless expressly provided therein, and each of the exhibits and
schedules hereto and thereto (whether arising in contract, tort, equity or
otherwise).

 

Section 11.3 Jurisdiction. Subject to the provisions of Article 6, each of the
Parties irrevocably submits to the jurisdiction of the federal and state courts
located in Broward County, Florida and/or the State of Delaware for the purposes
of any suit, Action or other proceeding to compel arbitration, for the
enforcement of any arbitration award or for specific performance or other
equitable relief pursuant to Section 11.4. Each of the Parties further agrees
that service of process, summons or other document by U.S. registered mail to
such Parties address as provided in Section 10.6 shall be effective service of
process for any Action, suit or other proceeding with respect to any matters for
which it has submitted to jurisdiction pursuant to this Section 11.3. Each of
the Parties irrevocably waives any objection to venue in the federal and state
courts located in Broward County, Florida and the State of Delaware of any
Action, suit or proceeding arising out of this Agreement, or the transactions
contemplated hereby or thereby for which it has submitted to jurisdiction
pursuant to this Section 11.3, and waives any claim that any such Action, suit
or proceeding brought in any such court has been brought in an inconvenient
forum. Each of the Parties shall cause each other member of their respective
Group to comply with the provision of this Section 11.3.

 

Section 11.4 Specific Performance. The Parties agree that the remedy at law for
any breach of this Agreement may be inadequate, and that any Party by whom this
Agreement is enforceable shall be entitled to seek temporary, preliminary or
permanent injunctive or other equitable relief with respect to the specific
enforcement or performance of this Agreement. Such Party may, in its sole
discretion, apply to a court of competent jurisdiction for such injunctive or
other equitable relief as such court may deem just and proper in order to
enforce this Agreement as between Cyclone and WHE GEN, or the members of their
respective Groups, or prevent any violation hereof, and, to the extent permitted
by Applicable Law, each Party waives any objection to the imposition of such
relief.

 

 
33

--------------------------------------------------------------------------------

 

  

Section 11.5 Waiver of Jury Trial. EACH OF THE PARTIES HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY COURT PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
AND PERMITTED UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY ANCILLARY AGREEMENT. Each of the Parties
shall cause each other member of their respective Group to comply with the
provision of this Section 10.5.

 

Section 11.6 Notices. Each Party giving any notice required or permitted under
this Agreement or any Ancillary Agreement will give the notice in writing and
use one of the following methods of delivery to the Party to be notified, at the
address set forth below or another address of which the sending Party has been
notified in accordance with this Section 11.6 as follows: (w) personal delivery;
(x) facsimile or telecopy transmission with a reasonable method of confirming
transmission; (y) commercial overnight courier with a reasonable method of
confirming delivery; or (z) pre-paid, United States of America certified or
registered mail, return receipt requested. Notice to a Party is effective for
purposes of this Agreement or any Ancillary Agreement only if given as provided
in this Section 8.6 and will be deemed given on the date that the intended
addressee actually receives the notice.

 

If to Cyclone:

601 NE 26th Ct

Pompano Beach, FL 33068

Attn: Chief Operating Officer

 

 

 

 

 

 

       

If to WHE GEN:

3590 Dolson Ct.

Carroll, Ohio 43112

Attn: CEO

 

 

 

 

Section 11.7 Binding Effect and Assignment. This Agreement bind and benefit the
Parties and their respective successors and assigns. No Party may assign any of
its rights or delegate any of its obligations under this Agreement without the
written consent of the other Parties which consent may be withheld in such other
Party's sole and absolute discretion, and any assignment or attempted assignment
in violation of the foregoing will be null and void.

 

Section 11.8 Third Party Beneficiaries. Except for (x) the indemnification
rights under this Agreement of any Cyclone Indemnified Party or any WHE GEN
Indemnified Party in their respective capacities as such under Article 7 and for
the release under Section 7.7 of any Person provided therein and (y) the rights
to insurance of WHE GEN officers and directors under Section 6.5: (i) the
provisions of this Agreement are solely for the benefit of the parties and their
respective successors and permitted assigns, and are not intended to confer upon
any Person, except the parties and their respective successors and permitted
assigns, any rights or remedies hereunder; (ii) there are no third party
beneficiaries of this Agreement; and (iii) this Agreement shall not provide any
third party with any remedy, claim, liability, reimbursement, claim of action or
other right in excess of those existing without reference to this Agreement.

 

 
34

--------------------------------------------------------------------------------

 

  

Section 11.9 Severability. If any provision of this Agreement is determined to
be invalid, illegal or unenforceable, the remaining provisions of this
Agreement, as the case may be, will remain in full force, if the essential terms
and conditions of this Agreement, as the case may be, for each Party remain
valid, binding and enforceable.

 

Section 11.10 Entire Agreement. This Agreement, together with each of the
exhibits and schedules appended hereto and thereto, constitutes the final
agreement between the Parties, and is the complete and exclusive statement of
the Parties' agreement on the matters contained herein and therein. All prior
and contemporaneous negotiations and agreements among the Parties with respect
to the matters contained herein and therein are superseded by this Agreement.

 

Section 11.11 Counterparts. The Parties may execute this Agreement in multiple
counterparts, each of which constitutes an original as against the Party that
signed it, and all of which together constitute one agreement. The signatures of
the Parties need not appear on the same counterpart. The delivery of signed
counterparts by facsimile or email transmission that includes a copy of the
sending Party's signature is as effective as signing and delivering the
counterpart in person.

 

Section 11.12 Amendment. This Agreement may be amended, supplemented, modified
or abandoned only by a written agreement signed by each Party to be bound by the
amendment and that identifies itself as an amendment to this Agreement.

 

Section 11.13 Waiver. The Parties may waive a provision of this Agreement only
by a writing signed by the Party intended to be bound by the waiver. A Party is
not prevented from enforcing any right, remedy or condition in the Party's favor
because of any failure or delay in exercising any right or remedy or in
requiring satisfaction of any condition, except to the extent that the Party
specifically waives the same in writing. A written waiver given for one matter
or occasion is effective only in that instance and only for the purpose stated.
A waiver once given is not to be construed as a waiver for any other matter or
occasion. Any enumeration of a Party's rights and remedies in this Agreement is
not intended to be exclusive, and a Party's rights and remedies are intended to
be cumulative to the extent permitted by law and include any rights and remedies
authorized in law or in equity.

 

Section 11.14 Authority. Each Party represents to the other Parties that (w) it
has the corporate or other requisite power and authority to execute, deliver and
perform this Agreement, (x) the execution, delivery and performance of this
Agreement has been duly authorized by all necessary corporate or other action,
(y) it has duly and validly executed and delivered this Agreement, and (z) this
Agreement is a legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors' rights
generally and general equity principles.

 

 
35

--------------------------------------------------------------------------------

 

  

Section 11.15 Construction of Agreement.

 

(a) Where this Agreement states that a Party “will” or “shall” perform in some
manner or otherwise act or omit to act, it means that the Party is legally
obligated to do so in accordance with this Agreement.

 

(b) The captions, titles and headings, and table of contents, included in this
Agreement are for convenience only, and do not affect this Agreement's
construction or interpretation. When a reference is made in this Agreement to an
Article or a Section, exhibit or schedule, such reference will be to an Article
or Section of, or an exhibit or schedule to, this Agreement unless otherwise
indicated.

 

(c) The words “including,” “includes,” or “include” are to be read as listing
non-exclusive examples of the matters referred to, whether or not words such as
“without limitation” or “but not limited to” are used in each instance.

 

(d) Any reference in this Agreement to the singular includes the plural where
appropriate. Any reference in this Agreement to the masculine, feminine or
neuter gender includes the other genders where appropriate. For purposes of this
Agreement, after the Effective Date, the WHE GEN Business will be deemed to be
the business of WHE GEN and the WHE GEN Group, and all references made in this
Agreement to WHE GEN as a Party which operates as of a time following the
Effective Date, will be deemed to refer to all members of the WHE GEN Group as a
single Party where appropriate.

 

(e) This Agreement is not to be construed for or against any Party based on
which Party drafted any of the provisions of this Agreement. The language used
in this Agreement is the language chosen by the Parties to express their mutual
intent, and no provision of this Agreement will be interpreted for or against
any Party because that Party or its attorney drafted the provision.

  

 

 

(SIGNATURES ON FOLLOWING PAGE) 

 

 
36

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Separation Agreement to be
executed by their duly authorized officers on the respective dates hereinafter
set forth.

 

 

CYCLONE POWER TECHNOLOGIES, INC. 

 

 

WHE GENERATION CORP.

 

                              By:/s/ Frankie Fruge     By: /s/ Christopher
Nelson            

Frankie Fruge, President and Director

 

 

Christopher Nelson, CEO

 

         

Date: July 17, 2014

 

 

(Individually with respect to Section 2.2)

 

                Date: July 17, 2014  

 

 

 
37

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.1

USE OF PROCEEDS

 

  

Seed Round (assuming full $350,000):

 

$100,000 – Operations for WHE GEN 1 to 2 months;

 

$100,000 – Payment of currant payables from contractors and vendors of WHE GEN;

 

$20,000 -- Payment to Cyclone for elimination of any intercompany debt;

 

$75,000 – Payment to TCA for retirement of senior secured debt (if pay-off
amount is greater, WHE GEN will be responsible for that additional amount, or
may arrange for such additional amount to be otherwise purchased or assumed by a
third-party to whom Cyclone will provide an unsecured convertible note in
exchange).

 

$20,000 – Legal fees to Roetzel & Andress (inclusive of $15,000 previous
invoices as assumed by WHE GEN)

 

$20,000 – Legal fees for funder’s counsel

 

$15,000 – Fairness Opinion to David Brooks & Assoc.  

 

 

Series A Round (provided a full $2 million is raised):

 

$1,825,000 – WHE operations over the following 12 to 18 months

 

$175,000 – licensing and consulting services over the following 6 months to
assist WHE GEN and its engineering team (the “Cyclone Fee”). The Cyclone Fee is
payable to Cyclone upon the First Series A Closing of at least $500,000.  

 

 
38

--------------------------------------------------------------------------------

 

 

 

 

SCHEDULE 1.3

CAPITALIZATION STRUCTURE

 

 

CAPITALIZATION

TABLE

         

Current

Corp.

   

$350k Seed

Round

(Note)

   

%

   

$2mm "A"

Round

   

%

                                                   

Cyclone

            4,210,400       4,210,400       43.13 %     4,210,400       23.06 %
                                                 

PPG

            424,600       424,600       4.35 %     424,600       2.33 %        
                                         

Simmons

            250,000       250,000       2.56 %     250,000       1.37 %        
                                         

Nelson

            250,000       250,000       2.56 %     250,000       1.37 %        
                                         

Schoell

            256,750        256,750       2.63 %     256,750       1.41 %        
                                         

PCNC

            269,588       269,588       2.76 %     269,588       1.48 %        
                                         

Nelson Warrant

                    1,200,000       12.29 %     1,200,000       6.57 %          
                                       

Consultants

                                    1,000,000       5.48 %                      
                           

Investors: Seed Round ($350k - Convertible Note)

  $ 0.12               2,900,000       29.71 %     2,900,000       15.88 %      
                                           

Investors: "A" Round ($2.0mm Common Stock)

  $ 0.27               -               7,500,000       41.07 %                  
                               

TOTAL ISSUED & OUTSTANDING

            5,661,338       9,761,338       100.00 %     18,261,338       100.00
%

 

 

 
39

--------------------------------------------------------------------------------

 

 

SCHEDULE 2.2(a)

 

MATERIAL TERMS OF EMPLOYMENT AGREEMENTS

 

Chief Executive Officer            

Salary: $180,000 per year ($80,000 will be deferred during first year) Term: 
Three (3) years with automatic one (1) year renewals Termination:  Without cause
– one year severance Benefits:   Health insurance when offered by company, other
standard benefits

Stock Options:

Shares vesting over four years (@ $.12 / share); A Round Options to be decided
by Board

Bonus: Additional shares or cash bonus upon: (1) initial acquisition by Company,
(2) effectiveness of registration statement, and (3) release of Generation 1
engines

 

Chief Operating Officer  

Salary: $140,000 per year ($40,000 will be deferred for initial year), 8%
minimum salary increase in first 2 years. Term: Two (2) years with one automatic
one (1) year renewal Termination: Without cause – six month severance Benefits: 
Health insurance when offered by company, other standard benefits

Stock Options:

Shares vesting over four years (@ $.12 / share); A Round Option to be determined
by Board

Bonus: Cash and / stock issuance upon the completion of Generation 1, and then
Generation 2 engines

 

 
40

--------------------------------------------------------------------------------

 

  

SCHEDULE 3.1(a)

 

TRANSFERRED ASSETS & LICENSED IP 

 

 

Inventory inclusive of WHE engine materials, components, etc. (approx. $76,000)

 

Trademarks: WHE, WHE Generation, Generation WHE

 

IP and testing equipment developed in connection with the Company’s agreement
with Ohio State University’s Center for Automotive Research (OSU/CAR)

 

Amended and Restated License Agreement with Phoenix Power Group, and
accompanying Purchase Order

 

Such other agreements, opportunities, contacts and other miscellaneous items
that pertain to the WHE GEN Business as reasonably agreed by Cyclone and WHE GEN

 

Amended and Restated License Agreement between the Company and Cyclone covering
the following Patents (inclusive of future patents and current and future trade
secrets):

 

US Patents 

Waste Heat Engine (US Patent No. 7,992,386)

 Heat Regenerative Engine (US Patent No. 7,080,512 B2)

Heat Regenerative Engine (Continuation) (US Patent No. 7,856,822 B2)

Steam Generator in a Heat Regenerative Engine (US Patent No. 7,407,382)

Engine Reversing and Timing Control Mechanism (US Patent No. 7,784,280 B2)

Centrifugal Condenser (US Patent No. 7,798,204 B2)

Valve Controlled Throttle Mechanism (US Patent No. 7,730,873 B2)

Pre-Heater Coil in a Heat Regenerative Engine (US Patent No 7,856,823 B2)

Spider Bearing (US Patent No. 7,900,454)

 

International Patents on WHE and Heat Regenerative Engine

European Union (10)

Australia

South Africa

Canada

Russia

China

Korea

Indonesia

Mexico

Japan

India

Brazil

 

 
41

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 3.1(c)

 

ASSUMED PAYABLES AND LIABILITIES

 

 

 

 

Total

Repayment to

Assumed

 

Assumed

Cyclone

A/P

       

Bearning Tester / OSU

23,575.10

3,623.26

19,951.84

       

Travis Love

     

Payroll

9,150.25

9,150.25

 

Expenses

5,124.92

5,124.92

         

Ohio Trip

2,000.00

2,000.00

         

Wellfleet

3,750.00

3,750.00

         

Web Site

1,000.00

1,000.00

         

Roetzel & Andress

50,000.00

 

50,000.00

       

OSU Agreement (thru June)

118,900.00

 

118,900.00

       

Thomas Yuschak

10,000.00

 

10,000.00

 

 

 

 

TOTAL

223,500.27

24,648.43

198,851.84

       

 

 
42

--------------------------------------------------------------------------------

 

 

 

 

SCHEDULE 3.1(g)

 

WHE GEN BALANCE SHEET

 

 

WHE-GENERATION CORP.            

fka CYCLONE-WHE LLC            

BALANCE SHEETS -Proforma           

MARCH 31 2014, DECEMBER 31, 2013 AND 2012            

(unaudited)            

 

   

MARCH 31,

2014

   

DECEMBER 31,

2013

   

DECEMBER 31,

2012

                           

ASSETS

                                                 

CURRENT ASSETS

                       

Cash

  $ 5,080     $ -     $ -  

Inventory

    76,208       62,115       176,851                            

Total current assets

    81,288       62,115       176,851                            

OTHER ASSETS

                       

Patents, trademarks and copyrights

    3,638       3,638       3,683  

Accumulated amortization

    (1,147 )     (1,086 )     (842 )

Net patents, trademarks and copyrights

    2,491       2,552       2,796  

Other assets-Investment in Cyclone

    210,000       210,000       -  

Total other assets

    212,491       212,552       2,796                            

Total Assets

  $ 293,779     $ 274,667     $ 179,647                            

LIABILITIES AND STOCKHOLDERS' DEFICIT

                                                 

CURRENT LIABILITIES

                       

Accounts payable and accrued expenses

  $ 22,300     $ 32,884     $ -  

Due to (from) Cyclone Power Technologies

    84,859       (5,982 )     (154,306 )

Deferred revenue and license deposits

    300,000       300,000       440,000  

Total current liabilities

    407,159       326,902       285,694                            

Total Liabilities

    407,159       326,902       285,694                            

Commitments and contingencies

                                                 

STOCKHOLDERS' DEFICIT

                       

Common stock, $.0001 par value, 100,000,000 shares authorized, 5,661,338,
5,661,338 and 5,135,000 shares issued and outstanding at March 31, 2014,
December 31, 2013 and December 31, 2012, respectively.

    566       566       514  

Additional paid-in capital

    759,441       759,441       59,493  

Prepaid expenses with common stock

    (263,959 )     (333,959 )     -  

Accumulated deficit

    (609,428 )     (478,283 )     (166,054 )                          

Total Stockholders' Deficit

    (113,380 )     (52,235 )     (106,047 )                          

Total Liabilities and Stockholders' Deficit

  $ 293,779     $ 274,667     $ 179,647  

 

 

 

 
43

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.2

 

CONSENTS 

 

 

Cyclone has a Senior Secured Debenture (the “Debenture”) with TCA Global Credit
Master Fund L.P. (“TCA”), effective as of September 1, 2013 and maturing on
September 1, 2014. The current amount due on the Debenture inclusive of interest
is approximately $190,000. The assets of the Company are secured by a lien in
the favor of TCA.

 

As a condition to closing of this Agreement and the funding provided under the
Seed Round, Cyclone will pay-off in full the TCA debt and receive a lien and
funding agreement termination with TCA in a form satisfactory to the Lenders.
$75,000 of the funds received by WHE GEN in the Seed Round will be used towards
that pay-off.

  

 
44

--------------------------------------------------------------------------------

 

   

EXHIBIT 1.1

 

FINANCING TERM SHEET

 

1)

Seed Round:

                

Amount:  A minimum of $250,000 and up to $350,000 (the “Seed Round”)    

Security:

Convertible Notes, convertible at $.12/share of the Company’s common stock,
equal to approximately $1 million pre-money fully-diluted valuation.

      The Convertible Notes shall bear 6% interest, with a one-year term, and
will automatically convert upon closing of the first $1,000,000 of the Series A
Round (below).       A form of the Note Purchase Agreement and the Convertible
Note is attached hereto.

   

Closing Conditions:

Closing to occur upon the completion of the following conditions:

 

 

1)

Execution of a binding Separation Agreement between the Company and Cyclone
Power Technologies Inc. (“Cyclone”);

 

 

2)

Execution of the Amended License Agreement between the Company and Cyclone;

 

 

3)

Receipt by Cyclone of a Fairness Opinion from a qualified valuation expert;

 

 

4)

Receipt by Cyclone of releases and waivers from all non-related party Debt
Holders;

 

 

5)

Pay-off of Cyclone’s senior secured debt with TCA Global Master Credit LP, and
release of all UCC liens and securities interest; and

 

 

6)

Approval of the above (1-5) and the financings described herein by the Board of
Directors of Cyclone, at least a majority of whom shall be independent.

 

Funding:

Upon execution of the Note Purchase Agreement, the investors will provide funds
into Escrow (defined below). The Closing of the Seed Round will occur
immediately upon the fulfillment of the Closing Conditions.

      If the Closing Conditions are not completed by July 17, 2014, then any
investor may terminate his respective Note Purchase Agreement in his sole and
absolute discretion and have his funds returned without interest.

  

Escrow:

Funds for the Seed Round will be held by Law office of Roetzel & Andress PA,
Fort Lauderdale, FL, pending the completion of the Closing Conditions. Any funds
above the initial $250,000 after the completion of the Closing Conditions will
be paid directly to the Company.

 

2)

Series A Round: To commence after the closing of the Seed Round

 

Amount:

$1,500,000 up to $2,000,000 in the Company’s Common Stock (the “A Round”).

 

Price:

$.27 per share, equal to approximately $3.6 million fully diluted pre-money
valuation.

 

Broker Fees:

Broker fees may be paid to registered broker-dealers in connection with the A
Round.

 

Closing:

Funds will be held in Escrow until at least $1,000,000 is provided by investors,
after which closings will occur on a “rolling” basis with funds paid directly to
the Company.

      If $1,500,000 of the A Round is not closed by September 30, 2014, the
conversion price for the Seed Notes will be reset to $.27 per share.

  

 
45

--------------------------------------------------------------------------------

 

   

EXHIBIT 1.1(B)

 

NOTE PURCHASE AGREEMENT AND CONVERTIBLE NOTE

 

NOTE PURCHASE

AGREEMENT

 

This Note Purchase Agreement, dated as of July__, 2014 (this “Agreement”), is
entered into by and among WHE Generation Corp., a Delaware corporation (the
“Company”), Cyclone Power Technologies Inc. (“Cyclone”), and the other
signatories identified in Exhibit A hereto (each a “Lender” and collectively,
the “Lenders”). 

 

RECITALS

 

On the terms and subject to the conditions set forth herein, Lenders are willing
to purchase from Company and Company is willing to issue and sell to Lenders,
Convertible Promissory Notes in the principal amount of up to Three Hundred
Fifty Thousand Dollars ($350,000), substantially in the form attached hereto as
Exhibit B (each a “Note” and collectively, the “Notes”). The Notes and any
equity securities issuable upon conversion of the Notes are collectively
referred to herein as the “Securities.”

 

Cyclone is made a party to this Agreement because Cyclone shall benefit, as
parent to the Company, from the transactions contemplated hereby and Cyclone’s
participation in this Agreement is a material inducement for the Lenders to
enter into this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, and the representations,
warranties, and conditions set forth below, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

1. Issuance and Sale of the Notes. In reliance upon the representations,
warranties and covenants of the parties set forth herein, the Company agrees to
issue, sell and deliver to each Lender, and each Lender agrees, severally and
not jointly, to purchase from the Company a Note in the principal amount set
forth below Lender’s name on the signature page hereto. The purchase price for
the Note shall be equal to the principal amount indicated on the face of the
Note and set forth below Lender’s name on the signature page hereto. The Company
and the Lender are executing and delivering this Agreement, and issuing the
Notes in accordance with and in reliance upon the exemption from securities
registration afforded by Section 4(2) of the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder (the “Securities Act”),
including Regulation D (“Regulation D”), and/or upon such other exemption from
the registration requirements of the Securities Act as may be available with
respect to any or all of the investments to be made hereunder.

 

2. Closing; Delivery. The Lenders will place the principal amount of their
respective Notes (the “Principal”) in escrow with Roetzel & Andres PA, upon the
signing of this Agreement, such wire instructions are attached hereto, under the
term and conditions of the Escrow Agreement, of even date herewith and attached
hereto. Upon closing of the transactions contemplated by this Agreement (the
“Closing”), the Company will deliver to Lenders the Notes against receipt by the
Company from escrow of the Purchase Price. The Closing shall take place (the
“Closing Date”) as soon as practical after all of the conditions set forth in
Sections 5 and 6 hereof and applicable to the Closing shall have been fulfilled
or waived in accordance herewith. If the Closing Date does not occur by July 18,
2014, due to failure by the Company to complete its closing conditions, upon
request of any Lender to the Escrow Agent, at the Lender’s sole and absolute
discretion, the Escrow Agent shall return the Principal to the Lender.

 

 
46

--------------------------------------------------------------------------------

 

  

3. Representations and Warranties of the Company. Subject to any exceptions set
forth in schedules attached hereto, the Company and Cyclone hereby jointly and
severally represent and warrant to each Lender that:

 

(a) Organization and Standing. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite corporate power and authority to carry on its business as
now conducted and proposed to be conducted. The Company is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the business conducted or property owned by it makes such
qualification necessary except for any jurisdiction(s) (alone or in the
aggregate) in which the failure to be so qualified will not have a Material
Adverse Effect. For the purposes of this Agreement, “Material Adverse Effect”
means any material adverse effect on the business, operations, properties,
prospects, or financial condition of the Company and/or any condition,
circumstance, or situation that would prohibit or otherwise materially interfere
with the ability of the Company to perform any of its obligations under this
Agreement in any material respect.

 

(b) Corporate Power. The Company has all requisite legal and corporate power to
enter into, execute and deliver this Agreement and the Notes (collectively, the
“Transaction Documents”). This Agreement, and, upon issuance, the Notes will be,
valid and binding obligations of the Company, enforceable in accordance with
their respective terms, except as the same may be limited by bankruptcy,
insolvency, moratorium, and other laws of general application affecting the
enforcement of creditors’ rights.

 

(c) Authorization. All corporate and legal action on the part of the Company,
its officers, directors and shareholders necessary for the execution and
delivery of the Transaction Documents, the sale and issuance of the Notes, and
the performance of the Company’s obligations hereunder and under the other
Transaction Documents, have been taken. When paid for and issued in accordance
with the terms hereof, the Notes shall be validly issued and outstanding, free
and clear of all liens, encumbrances and rights of refusal of any kind.

 

(d) Capitalization. The authorized capital stock of the Company as of the date
hereof consists of One Hundred Million (100,000,000) Shares, comprised of
Ninety-Five Million (95,000,000) Shares of Common Stock and Five Million
(5,000,000) Shares of Preferred Stock. The issued and outstanding capitalization
of the Company is provided on Schedule 3(d), attached hereto. No shares of
Preferred Stock have been issued. All of the outstanding shares of the Common
Stock and any other outstanding security of the Company have been duly and
validly authorized and validly issued, fully paid and non-assessable. Except as
set forth in this Agreement, no shares of Common Stock or any other security of
the Company are entitled to preemptive rights, registration rights, rights of
first refusal or similar rights and there are no outstanding options, warrants,
scrip, rights to subscribe to, call or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company. Except for customary transfer restrictions contained in
agreements entered into by the Company in order to sell restricted securities,
the Company is not a party to or bound by any agreement or understanding
granting registration or anti-dilution rights to any person with respect to any
of its equity or debt securities that have not been waived or retired. The
Company has no subsidiaries.

 

 
47

--------------------------------------------------------------------------------

 

  

(e) No Conflicts. The execution, delivery and performance by the Company of its
obligations under the Transaction Documents will not: (i) conflict with or
result in a breach of or a default under any of the terms or provisions of, (A)
the Company's certificate of incorporation (the “Certificate”) or by-laws
(”Bylaws”), or (B) any material provision of any indenture, mortgage, deed of
trust or other material agreement or instrument to which the Company is a party
or by which it or any of its material properties or assets (including, without
limitation, the Collateral) is bound, (ii) result in a violation of any material
provision of any law, statute, rule, regulation, or any existing applicable
decree, judgment or order by any court, Federal or state regulatory body,
administrative agency, or other governmental body having jurisdiction over the
Company, or any of its material properties or assets or (iii) result in the
creation or imposition of any material lien, charge or encumbrance upon any
material property or assets of the Company or any of its subsidiaries pursuant
to the terms of any agreement or instrument to which any of them is a party or
by which any of them may be bound or to which any of their property or any of
them is subject except, in the case of clauses (ii) and (iii), for such
violations, breaches, conflicts, defaults or other occurrences which,
individually or in the aggregate, would not have a Material Adverse Effect.

 

(f) No Approvals. No consent, approval or authorization of or designation,
declaration or filing with any governmental authority on the part of the Company
is required in connection with the valid execution and delivery of the
Transaction Documents.

 

(g) No Undisclosed Liabilities. The Company has not incurred any liabilities,
obligations, claims or losses (whether liquidated or unliquidated, secured or
unsecured, absolute, accrued, contingent or otherwise) other than those on the
Balance Sheet or listed on Schedule 3(h).

 

(h) No Undisclosed Events or Circumstances. No event or circumstance has
occurred or exists with respect to the Company or its businesses, properties,
prospects, operations or financial condition, which, under applicable law, rule
or regulation, requires public disclosure or announcement by the Company but
which has not been so publicly announced or disclosed. The Company’s balance as
of March 31, 2014 (“Balance Sheet”), is attached as Schedule 3(h). Since March
31, 2014, there have been no material changes to the assets or liabilities of
the Company.

 

(i) Title to Assets. Schedule 3(i) lists all assets of the Company. The Company
has good and valid title to all of its real and personal property, free and
clear of any mortgages, pledges, charges, liens, security interests or other
encumbrances, except as otherwise set forth on Schedule 3(i). Any leases of the
Company are valid and subsisting and in full force and effect. Schedule 3(i)
lists all material intellectual property of the Company (“Company IP”), whether
owned, licensed or deemed to be licensed by such person. The Company owns or
licenses and possesses all right, title and interest in and to, or possesses the
valid right to use, all of such Company IP free and clear of any liens, liens,
security interests or other encumbrances. Neither the Company, nor Cyclone, nor
any of its respective Affiliates has received any notice of infringement or
misappropriation from any third party with respect to any Company IP or Cyclone
intellectual property. To the Company’s and the Parent’s knowledge, the use by
Company of any Company IP does not violate, infringe or misappropriate any
intellectual property rights of any third party, and to Company’s and the
Parent’s knowledge no third party is infringing or misappropriating any of the
Company IP.

 

(j) Actions Pending. There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or other proceeding pending
or, to the knowledge of the Company, threatened against the Company which
questions the validity of this Agreement or any of the other Transaction
Documents or any of the transactions contemplated hereby or thereby or any
action taken or to be taken pursuant hereto or thereto. There is no action,
suit, claim, investigation, arbitration, alternate dispute resolution proceeding
or other proceeding pending or, to the knowledge of the Company, threatened
against or involving the Company or any of its properties or assets. There are
no outstanding orders, judgments, injunctions, awards or decrees of any court,
arbitrator or governmental or regulatory body against the Company or any
officers or directors of the Company.

 

 
48

--------------------------------------------------------------------------------

 

  

(k) Compliance with Law. The business of the Company has been and, to the best
of the Company’s knowledge is, presently being conducted in accordance with all
applicable federal, state and local governmental laws, rules, regulations and
ordinances, except where, individually or in the aggregate, the noncompliance
therewith could not reasonably be expected to have a Material Adverse Effect.
The Company has all franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals necessary for the
conduct of its business as now being conducted by it unless the failure to
possess such franchises, permits, licenses, consents and other governmental or
regulatory authorizations and approvals, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

 

(l) Taxes. The Company has accurately prepared and filed all federal, state and
other tax returns required by law to be filed by it, has paid or made provisions
for the payment of all taxes shown to be due and all additional assessments, and
adequate provisions have been and are reflected in the financial statements of
the Company for all current taxes and other charges to which the Company is
subject and which are not currently due and payable. None of the federal income
tax returns of the Company have been audited by the Internal Revenue Service.
The Company has no knowledge of any additional assessments, adjustments or
contingent tax liability (whether federal or state) of any nature whatsoever,
whether pending or threatened against the Company for any period, nor of any
basis for any such assessment, adjustment or contingency.

  

(m) Disclosure. To the Company’s knowledge, neither the representations and
warranties contained in this Section 3 or the schedules hereto nor any other
documents, certificates or instruments furnished to the Lenders by or on behalf
of the Company in connection with the transactions contemplated by this
Agreement contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements made herein or therein,
in the light of the circumstances under which they were made herein or therein,
not misleading.

 

(n) Operation of Business. Upon the execution of the Amended and Restated
License Agreement as described in Section 6(b) hereof, the Company will own or
possess the rights to all patents, trademarks, domain names (whether or not
registered) and any patentable improvements or copyrightable derivative works
thereof, websites and intellectual property rights relating thereto, service
marks, trade names, copyrights, licenses and authorizations which are necessary
for the conduct of its business as now conducted without any conflict with the
rights of others except where failure to own such property or possess such
rights would not have a Material Adverse Effect.

 

(o) Books and Records; Internal Accounting Controls. The records and documents
of the Company accurately reflect in all material respects the information
relating to the business of the Company, the location of its assets, and the
nature of all transactions giving rise to the obligations or accounts receivable
of the Company. The Company maintains a system of internal accounting controls
sufficient, in the judgment of the Company’s board of directors, to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate
actions are taken with respect to any differences.

 

 
49

--------------------------------------------------------------------------------

 

  

(p) Securities Act of 1933. Based in material part upon the representations
herein of the Lenders, the Company has complied and will comply with all
applicable federal and state securities laws in connection with the offer,
issuance and sale of the Securities hereunder. Neither the Company nor anyone
acting on its behalf, directly or indirectly, has or will sell, offer to sell or
solicit offers to buy any of the Securities or similar securities to, or solicit
offers with respect thereto from, or enter into any negotiations relating
thereto with, any person, or has taken or will take any action so as to bring
the issuance and sale of any of the Securities under the registration provisions
of the Securities Act and applicable state securities laws. Neither the Company
nor any of its affiliates, nor any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the Securities Act) in connection with the offer
or sale of any of the Securities.

  

(q)     Contracts. Schedule 3(q) contains a true, correct and complete list of
all Contacts (defined below) and all amendments and supplements thereto to which
Company is a party or by which its assets are subject. Other than as set forth
on Schedule 3(q), true, correct and complete copies of all such Contracts have
been delivered to the Lenders at their request. Other than as set forth on
Schedule 3(q), each Contract is in full force and effect and is valid, binding
and enforceable against Company and, to Company’s knowledge, each other person
or party that is signatory thereto in accordance with its terms. No Contract is
in material breach or default of the terms of such Contract. There does not
exist any event that, with the giving of notice or the passage of time or both,
would constitute a material breach or default by Company or, to Company’s
knowledge, any other signatory under any Contract. To Company’s Knowledge, no
event has occurred or circumstance exists under or by virtue of any Contract
that (with or without notice or lapse of time) would cause the creation of any
lien affecting Company or its assets. “Contract” means any agreement, contract,
lease, consensual obligation, promissory note, evidence of indebtedness,
purchase order, letter of credit, license, promise or undertaking of any nature
(whether written or oral and whether express or implied).

 

4. Representations and Warranties by Lender. Each Lender represents and warrants
severally and not jointly, to the Company as of the time of issuance of the Note
and Warrant as follows:

 

(a) Organization and Standing. If Lender is an entity, Lender is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization and has all requisite corporate or other entity power and authority
to carry on its business as now conducted and proposed to be conducted. If
Lender is an entity, the address of its principal place of business is as set
forth on the signature page hereto, and if Lender is an individual, the address
of its principal residence is as set forth on the signature page hereto.

 

(b) Power. If Lender is an entity, Lender has all requisite legal and corporate
or other entity power and authority to enter into, execute and deliver this
Agreement. This Agreement has been duly and validly authorized, executed and
delivered by Lender is the valid and binding obligation of Lender, enforceable
in accordance with its terms, except as the same may be limited by bankruptcy,
insolvency, moratorium, and other laws of general application affecting the
enforcement of creditors’ rights.

 

(c) Authorization. If Lender is an entity, all corporate or other entity and
legal action on the part of Lender, its officers, directors, managers,
shareholders, partners, or members, as applicable, necessary for the execution
and delivery of this Agreement, the purchase of the Note and the performance of
Lender’s obligations under such Transaction Documents have been taken.

 

 
50

--------------------------------------------------------------------------------

 

   

(d) No Conflict; Required Filings and Consents. The execution and delivery of
this Agreement by Lender, nor the performance by Lender of its obligations
hereunder will: (i) if Lender is an entity, conflict with Lender’s Certificate
or Bylaws, or other similar organizational documents; (ii) violate any statute,
law, ordinance, rule or regulation, applicable to Lender or any of the
properties or assets of Lender; or (iii) violate, breach, be in conflict with or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or permit the termination of any provision
of, or result in the termination of, the acceleration of the maturity of, or the
acceleration of the performance of any obligation of Lender under, or result in
the creation or imposition of any lien upon any properties, assets or business
of Lender under, any material contract or any order, judgment or decree to which
Lender is a party or by which it or any of its assets or properties is bound or
encumbered except, in the case of clauses (ii) and (iii), for such violations,
breaches, conflicts, defaults or other occurrences which, individually or in the
aggregate, would not have a Material Adverse Effect on its ability to perform
its obligations under the Transaction Documents.

 

(e) Acquisition for Investment. The Lender is purchasing the Securities solely
for its own account for the purpose of investment and not with a view to or for
sale in connection with distribution. The Lender does not have a present
intention to sell any of the Securities, nor a present arrangement (whether or
not legally binding) or intention to effect any distribution of any of the
Securities to or through any person or entity; provided, however, that by making
the representations herein, such Lender does not agree to hold the Securities
for any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with Federal and state securities laws
applicable to such disposition. The Lender acknowledges that it (i) has such
knowledge and experience in financial and business matters such that Lender is
capable of evaluating the merits and risks of Lender's investment in the
Company, (ii) is able to bear the financial risks associated with an investment
in the Securities, (iii) has been given full access to such records of the
Company and to the officers of the Company as it has deemed necessary or
appropriate to conduct its due diligence investigation, and (iv) has had the
opportunity to ask representatives of the Company certain questions and request
certain additional information regarding the finances, operations, business and
prospects of the Company and has had any and all such questions and requests
answered to its satisfaction.

 

(f) Rule 144. The Lender understands that the Securities are “restricted
securities” as defined in Rule 144, and must be held indefinitely unless such
Securities are registered under the Securities Act or an exemption from
registration is available. The Lender acknowledges that such person is familiar
with Rule 144 of the rules and regulations of the Commission, as amended,
promulgated pursuant to the Securities Act (“Rule 144”), and that such Lender
has been advised that Rule 144 permits resales only under certain circumstances.
The Lender understands that to the extent that Rule 144 is not available, such
Lender will be unable to sell any Securities without either registration under
the Securities Act or the existence of another exemption from such registration
requirement.

 

(g) No General Solicitation. The Lender acknowledges that the Securities were
not offered to such Lender by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television, radio or the internet, or (ii) any seminar or meeting
to which such Lender was invited by any of the foregoing means of
communications. The Lender, in making the decision to purchase the Securities,
has relied upon independent investigation made by it and has not relied on any
information or representations made by third parties.

 

 
51

--------------------------------------------------------------------------------

 

  

(h) Accredited Investor. The Lender is an “accredited investor” as such term is
defined in Rule 501 of Regulation D under the Securities Act and as set forth in
Exhibit C attached hereto and made a part hereof, and such Lender has such
experience in business and financial matters that it is capable of evaluating
the merits and risks of an investment in the Securities. Such Lender is not
required to be registered as a broker-dealer under Section 15 of the Securities
Exchange Act of 1934, as amended (“Exchange Act”), and such Lender is not a
broker-dealer. The Lender acknowledges that an investment in the Securities is
speculative and involves a high degree of risk.

 

(i) No Bad Actors. Neither the Lender nor, to the extent it has them, any of its
shareholders, members, managers, general or limited partners, directors,
affiliates or executive officers (collectively with the Lender, the “Covered
Persons”), are subject to any of the “Bad Actor” disqualifications described in
Rule 506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification
Event”), except for a Disqualification Event covered by Rule 506(d)(2) or
(d)(3). The Lender has exercised reasonable care to determine whether any
Covered Person is subject to a Disqualification Event. The purchase of the
Securities by the Lender will not subject the Company to any Disqualification
Event.

  

5. Conditions Precedent to the Obligation of the Company to Close and to Sell
the Securities. The obligation hereunder of the Company to close and issue and
sell the Securities to the Lenders at the Closing is subject to the satisfaction
or waiver, at or before the Closing of the conditions set forth below. These
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion.

 

(a) Accuracy of the Lenders’ Representations and Warranties. The representations
and warranties of each Lender shall be true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of the date when made and as of the Closing Date as though made at
that time, except for representations and warranties that are expressly made as
of a particular date, which shall be true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of such date.

 

(b) Performance by the Lenders. Each Lender shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Lenders at or prior to the Closing Date.

 

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

  

(d) Delivery of Purchase Price. The Purchase Price for the Securities shall have
been delivered to the Company on the Closing Date.

 

(e) Delivery of Agreement. This Agreement shall have been duly executed and
delivered by the Lenders to the Company.

 

 
52

--------------------------------------------------------------------------------

 

  

6. Conditions Precedent to the Obligation of the Lenders to Close and to
Purchase the Securities. The obligation hereunder of the Lenders to purchase the
Securities and consummate the transactions contemplated by this Agreement is
subject to the satisfaction or waiver, at or before the Closing, of each of the
conditions set forth below. These conditions are for the Lenders’ sole benefit
and may be waived by each Lender with respect to their individual investments at
any time in their sole discretion.

 

(a)      Execution of a binding Separation Agreement between the Company and
Cyclone on terms and conditions satisfactory to the Lender, including terms
related to the allocation of payables and debt to be assumed by the Company from
Cyclone in the separation, and contracts or other assets/liabilities to be
transferred to the Company from Cyclone.  

 

(b)     Execution of the Amended and Restated License Agreement (the “License”)
between the Company and Cyclone on terms and conditions satisfactory to the
Lenders.  

 

(c)     Approval of the Separation Agreement and License by the full Board of
Directors of Cyclone, including at least a majority of whom are independent as
per SEC and state law definitions, as well as receipt by Cyclone’s Board of a
Fairness Opinion from a qualified accounting or business valuation expert, on
terms and conditions satisfactory to the Lenders.  

 

(d)     Receipt by Cyclone and the Company of releases and waivers with respect
from all Debt Holders set forth in Note 6 (a) in Cyclone’s latest 10-Q filing
with the SEC, including a pay-off and lien/funding agreement termination with
TCA Global Credit Master Fund L.P. (as set forth in Schedule 3(i), and extension
agreements from Cyclone’s other debt holders, on terms and conditions
satisfactory to the Lender.  

 

(e) Execution of a Voting Agreement by and among the Company, Cyclone and the
Lenders to provide that the composition of the Board of Directors of the Company
shall include one appointee of the Lenders and no more than two other
individuals. In connection therewith, the Company shall provide an
indemnification agreement and D&O coverage with the Lender appointee Director on
terms and conditions satisfactory to the Lenders. 

 

(f)     Delivery of a March 31, 2014 Balance Sheet for the Company, which was
prepared in accordance with the books of account and other financial records of
Company and presents fairly in all material respects the financial condition or
results of operations of Company as of the dates thereof or for the periods
covered thereby, and containing information satisfactory to the Lenders. 

  

(h)     Completion of each Lender’s due diligence review of the Company, the
results of which are satisfactory to the Lenders, each in their sole and
absolute discretion.

 

(i) Accuracy of the Company’s Representations and Warranties. Each of the
representations and warranties of the Company in this Agreement and the other
Transaction Documents shall be true and correct in all material respects (except
for those representations and warranties that are qualified by materiality or
Material Adverse Effect, which shall be true and correct in all respects) as of
the date when made and as of the Closing Date as though made at that time,
except for representations and warranties that are expressly made as of a
particular date, which shall be true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of such date.

 

 
53

--------------------------------------------------------------------------------

 

  

(j) Performance by the Company. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to Closing Date.

 

(k) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

 

(l) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company, or any of the officers, directors or affiliates of the Company
seeking to restrain, prevent or change the transactions contemplated by this
Agreement, or seeking damages in connection with such transactions.

 

(m) Notes. At or prior to the Closing Date, the Company shall have delivered to
the Lenders the Notes (in such denominations as each Lender may request).

 

(m)     Material Adverse Change. No material adverse change has occurred from
the date of the Company’s March 31, 2014 Balance Sheet and Closing, as
determined by the Lenders in their sole and absolute discretion.

 

 

7. Covenants. The Company and Cyclone hereby covenant with each Lender as
follows, which covenants are for the benefit of each Lender and their respective
permitted assignees.

 

(a) Compliance with Laws. The Company shall comply with all applicable laws,
rules, regulations and orders, noncompliance with which would be reasonably
likely to have a Material Adverse Effect.

 

(b) Keeping of Records and Books of Account. The Company shall keep adequate
records and books of account, in which complete entries will be made in
accordance with GAAP consistently applied, reflecting all financial transactions
of the Company, and in which, for each fiscal year, all proper reserves for
depreciation, depletion, obsolescence, amortization, taxes, bad debts and other
purposes in connection with its business shall be made.

 

(c) Other Agreements. The Company shall not enter into any agreement in which
the terms of such agreement would restrict or impair the right or ability to
perform of the Company under any Transaction Document.

 

(d)     Indemnification. The Company and Cyclone, jointly and severally, hereby
agree to indemnify and hold the Lenders, and their shareholders, directors,
officers, employees and agents, harmless from and against any and all claims,
suits, actions, judgments, liability, losses, damages, fines, penalties, costs
and expenses, including without limitation, reasonable attorneys’ fees and costs
arising out of or relating to any event, condition, contract, obligation, act,
omission, non-fulfillment, shareholder or lender action, breach, inaccuracy or
non-fulfillment of any representation, warranty, covenant or agreement with
respect to any of the terms of this Agreement, and any agreement between the
Company and Cyclone. THIS INDEMNIFICATION PROVISION SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT BY VIRTUE OF THE CONVERSION OF THE NOTES OR
OTHERWISE.

 

(e)     Use of Proceeds. The Company will use the proceeds from the closing of a
$350,000 of Notes hereby in substantially the manner set forth on Schedule 7(e).

 

 
54

--------------------------------------------------------------------------------

 

   

8. Miscellaneous.

 

(a) Fees and Expenses. Each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.

 

(b) Confidentiality; Non-Public Information. Lender acknowledges and agrees that
that the existence of this Agreement and the information contained herein and in
the other Transaction Documents is of a confidential nature and shall not,
without the prior written consent of the Company, be disclosed by Lender to any
person or entity, other than Lender’s personal financial and legal advisors for
the sole purpose of evaluating an investment in the Company, and that it shall
not, without the prior written consent of the Company, directly or indirectly,
make any statements, public announcements or release to trade publications or
the press with respect to the subject matter of this Agreement. Lender further
acknowledges and agrees that the information contained herein and in the other
documents relating to this transaction may be regarded as material non-public
information under United States federal securities laws, and that United States
federal securities laws prohibit any person who has received material non-public
information relating to the Company from purchasing or selling securities of the
Company, or from communicating such information to any person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell securities of the Company. Accordingly, until such time as
any such non-public information has been adequately disseminated to the public,
Lender shall not purchase or sell any securities of the Company, or communicate
such information to any other person.

  

(c) Governing Law. This Agreement and all actions arising out of or in
connection with this Agreement shall be governed by and construed in accordance
with the laws of the State of California, without regard to the conflicts of law
principles, which would result in the application of the substantive law of
another jurisdiction. This Agreement shall not be interpreted or construed with
any presumption against the party causing this Agreement to be drafted.

 

(d) Consent to Jurisdiction; Venue. 

 

The parties agree that venue for any dispute arising under this Agreement will
lie exclusively in the state or federal courts located in California, and the
parties irrevocably waive any right to raise forum non conveniens or any other
argument that California is not the proper venue. The parties irrevocably
consent to personal jurisdiction in the state and federal courts in San
Francisco, California. The Company and each Lender consent to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address in effect for notices to it under this Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof. Nothing in this Section 10(d) shall affect or limit any right to
serve process in any other manner permitted by law. The Company and the Lenders
hereby agree that the prevailing party in any suit, action or proceeding arising
out of or relating to the Securities, this Agreement or the other Transaction
Documents, shall be entitled to reimbursement for reasonable legal fees from the
non-prevailing party. The parties hereby waive all rights to a trial by jury.

 

(e) Entire Agreement. This Agreement together with the exhibits attached hereto
constitutes the full and entire understanding and agreement between the parties
with regard to the subject matter hereof and thereof.

 

 
55

--------------------------------------------------------------------------------

 

  

(f) Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be hand delivered or sent via e-mail,
facsimile, overnight courier service or mailed by certified or registered mail,
postage prepaid, return receipt requested, addressed or sent to the addresses
listed on the signature page hereto or at such other addresses as the parties
shall have furnished to each other in writing. Notices sent via hand delivery
shall be effective when received, notice via e-mail shall be effective upon
delivery by sender, notices sent via facsimile shall be effective upon written
confirmation of transmission (if also sent by another form of notice permitted
hereunder within 24 hours of sending the facsimile), notices sent by overnight
courier shall be effective upon receipt, and notices mailed by certified or
registered mail, postage prepaid return receipt requested, shall be effective
five business days after deposit with the U.S. Postal Service.

 

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and assigns. After the Closing,
the assignment by a party to this Agreement of any rights hereunder shall not
affect the obligations of such party under this Agreement. The Lenders may
assign the Securities and its rights under this Agreement and the other
Transaction Documents and any other rights hereto and thereto without the
consent of the Company.

 

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

  

(i) Validity. If any provision of this Agreement or the Note shall be judicially
determined to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

(j) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall be deemed to
constitute one instrument.

 

[Signatures on following pages] 

 

 
56

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Note Purchase Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the date and year first written above.

  

 

WHE GENERATION CORP:     CYCLONE POWER TECHNOLOGIES, INC.            

 

 

 

 

 

By: 

 

 

By:

 

Christopher Nelson

 

 

Name

 

Chief Executive Officer

 

 

Title

 

Date:     Date:                      

  

 
57

--------------------------------------------------------------------------------

 

 

[Lender Signature Page to Note Purchase Agreement]

  

 AMOUNT INVESTED $

 

 

LENDER(S) (if individual)   LENDER (if entity / corporation / trust)            
      Signature   Name of Entity            

Print Name

 

Signature of Authorized Party

                  Signature   Title             Print Name                      

Specify: Joint Tenants, Tenants in Common,

JTWROS, etc., if applicable

 

 

           

Address:

 

Address: 

                             

Phone:

 

 

 

 

 

Email:

 

 

Phone:

 

 

 

 

 

Email:

 

 

 

 

SSN / Tax ID:

 

 

 

 

SSN / Tax ID:

 

 

 

Date:

 

 

 

 

 

Date:

 

 

  

 
1.

--------------------------------------------------------------------------------

 

  

Schedule 3(d)

 

Capitalization Table as of June 27, 2014

 

 

 

 

Shareholder

Shares

%

Cyclone Power Technologies

4,210,400

74.37

Phoenix Power Group

424,600

7.50

Christopher Nelson*

250,000

4.42

Precision CNC

269,588

4.76

Harry Schoell

256,750

4.54

Richard Simmons

250,000

4.42

 

 

* Christopher Nelson has a warrant which will be converted to 1,200,000 shares
of common stock upon Closing, payable by means of a $100,000, 12 month
promissory note.  

 

 
2.

--------------------------------------------------------------------------------

 

   

Schedule 3(h)

 

Balance Sheet

 

 

WHE-GENERATION CORP.            

fka CYCLONE-WHE LLC            

BALANCE SHEETS- Proforma            

MARCH 31 2014, DECEMBER 31, 2013 AND 2012            

(unaudited) 

   

MARCH 31,

2014

   

DECEMBER 31,

2013

   

DECEMBER 31,

2012

                           

ASSETS

                                                 

CURRENT ASSETS

                       

Cash

  $ 5,080     $ -     $ -  

Inventory

    76,208       62,115       176,851                            

Total current assets

    81,288       62,115       176,851                            

OTHER ASSETS

                       

Patents, trademarks and copyrights

    3,638       3,638       3,683  

Accumulated amortization

    (1,147 )     (1,086 )     (842 )

Net patents, trademarks and copyrights

    2,491       2,552       2,796  

Other assets-Investment in Cyclone

    210,000       210,000       -  

Total other assets

    212,491       212,552       2,796                            

Total Assets

  $ 293,779     $ 274,667     $ 179,647                            

LIABILITIES AND STOCKHOLDERS' DEFICIT

                                                 

CURRENT LIABILITIES

                       

Accounts payable and accrued expenses

  $ 22,300     $ 32,884     $ -  

Due to (from) Cyclone Power Technologies

    84,859       (5,982 )     (154,306 )

Deferred revenue and license deposits

    300,000       300,000       440,000  

Total current liabilities

    407,159       326,902       285,694                            

Total Liabilities

    407,159       326,902       285,694                            

Commitments and contingencies

                                                 

STOCKHOLDERS' DEFICIT

                       

Common stock, $.0001 par value, 100,000,000 shares authorized, 5,661,338,
5,661,338 and 5,135,000 shares issued and outstanding at March 31, 2014,
December 31, 2013 and December 31, 2012, respectively.

    566       566       514  

Additional paid-in capital

    759,441       759,441       59,493  

Prepaid expenses with common stock

    (263,959 )     (333,959 )     -  

Accumulated deficit

    (609,428 )     (478,283 )     (166,054 )                          

Total Stockholders' Deficit

    (113,380 )     (52,235 )     (106,047 )                          

Total Liabilities and Stockholders' Deficit

  $ 293,779     $ 274,667     $ 179,647  

  

 
3.

--------------------------------------------------------------------------------

 

 

Schedule 3(h)

 

(continued)

 

Liabilities and Balance Sheet Changes

  

 

As provided in the Separation Agreement to be executed between Cyclone and the
Company, 3,000,000 shares of Cyclone common stock owned by the Company and
listed in the Balance Sheet as “Other assets-Investment in Cyclone”, will be
returned to Cyclone.

 

Since March 31, 2014, the Company has accumulated approximately $180,000 in
trade payables in the normal course of business with respect to contracts with
service providers, employees and vendors. Approximately $120,000 of this will be
paid-off at or soon after Closing.  

 

 
4.

--------------------------------------------------------------------------------

 

   

Schedule 3(i)

 

Debt and Lienholders

 

Cyclone has a Senior Secured Debenture (the “Debenture”) with TCA Global Credit
Master Fund L.P. (“TCA”), effective as of September 1, 2013 and maturing on
September 1, 2014. The current amount due on the Debenture inclusive of interest
is approximately $190,000. The assets of the Company are secured by a lien in
the favor of TCA.

 

As a condition to closing of this Agreement and the funding provided under the
Notes, Cyclone will pay-off in full the TCA debt and receive a lien and funding
agreement termination with TCA in a form satisfactory to the Lenders. $75,000 of
the funds received hereby will be used towards that pay-off.

  

 

Material Assets and Intellectual Property of Company

 

Inventory inclusive of WHE engine materials, components, etc. (approx. $76,000)

 

Trademarks: WHE, WHE Generation, Generation WHE

 

IP and testing equipment developed in connection with the Company’s agreement
with Ohio State University’s Center for Automotive Research (OSU/CAR)

 

Amended and Restated License Agreement between the Company and Cyclone covering
the following Patents:

 

US Patents 

Waste Heat Engine (US Patent No. 7,992,386)

Heat Regenerative Engine (US Patent No. 7,080,512 B2)

Heat Regenerative Engine (Continuation) (US Patent No. 7,856,822 B2)

Steam Generator in a Heat Regenerative Engine (US Patent No. 7,407,382)

Engine Reversing and Timing Control Mechanism (US Patent No. 7,784,280 B2)

Centrifugal Condenser (US Patent No. 7,798,204 B2)

Valve Controlled Throttle Mechanism (US Patent No. 7,730,873 B2)

Pre-Heater Coil in a Heat Regenerative Engine (US Patent No 7,856,823 B2)

Spider Bearing (US Patent No. 7,900,454)

 

International Patents on WHE and Heat Regenerative Engine

European Union (10)

Australia

South Africa

Canada

Russia

China

Korea

Indonesia

Mexico

Japan

India

Brazil

  

 
5.

--------------------------------------------------------------------------------

 

 

Schedule 3(q)

 

Material Contracts 

 

 

Amended and Restated License Agreement between the Company and Cyclone

 

Separation Agreement between the Company and Cyclone

 

Voting Agreement between the Company, Cyclone and certain key shareholder

 

License Agreement with Phoenix Power Group with Purchase Order for Engines

 

Services Agreement with Ohio State University / CAR

 

Joint Operations Agreement with Precision CNC – manufacturer

  

 

An Employment Agreement with Christopher Nelson, CEO, will be signed at closing
providing for an annual salary of $180,000, of which Mr. Nelson has agreed to
defer a material portion during the first year. Mr. Nelson will also sign a
Promissory Note for $100,000 in favor of the Company in connection with a
Warrant to be exercised at closing into 1,200,000 shares of Company common
stock.  

 

 
6.

--------------------------------------------------------------------------------

 

   

Schedule 7(e)

 

Use of Proceeds 

 

 

Assuming full subscription of $350,000, funds will materially be used as
follows:

 

$100,000 – Operations for WHE GEN 1 to 2 months

 

$120,000 – Payment of currant payables from contractors and vendors of WHE GEN

 

$75,000 – Paid from escrow directly to TCA f/b/o Cyclone in connection with debt
pay-off

 

$20,000 – Legal fees / Escrow – Roeztell & Andress

 

$15,000 – Fairness Opinion – David Brooks & Assoc.

 

$20,000 – Closing Costs 

 

 
7.

--------------------------------------------------------------------------------

 

 

EXHIBIT A

  

Form of Convertible Promissory Note

  

 

THIS CONVERTIBLE PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933. NO SALE OR DISPOSITION MAY BE EFFECTED EXCEPT IN COMPLIANCE WITH
RULE 144 UNDER SAID ACT OR AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO
OR AN OPINION OF COUNSEL FOR THE HOLDER, SATISFACTORY TO THE COMPANY, THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE ACT OR RECEIPT OF A NO ACTION LETTER FROM
THE SECURITIES AND EXCHANGE COMMISSION.

 

CONVERTIBLE PROMISSORY NOTE

 

__________, 2014

 

FOR VALUE RECEIVED, WHE Generation Corp., a Delaware corporation (the
“Company”), promises to pay to the order of                             or its
permitted assigns (each a “Holder”), the principal sum of
($                      ) with interest on the outstanding principal amount at
the simple rate of 6% per annum (computed on the basis of actual calendar days
elapsed and a year of 365 days). Interest shall commence with the date hereof
and shall accrue on the outstanding principal until converted or paid in
accordance with the provisions hereof.

  

1. This note (the “Note”) is issued pursuant to the terms of that certain Note
Purchase Agreement dated as of July , 2014, by and among Company and the
purchasers set forth in the Schedule of Purchasers attached thereto as Exhibit
A, (the “Agreement”). This Note is one of a series of notes (the “Notes”) having
like tenor and effect (except for variations necessary to express the name of
the holders, the principal amount of each of the Notes and the date on which
each Note is issued) issued or to be issued by the Company in accordance with
the terms of the Agreement. This Note, collectively with all other Notes made by
the Company, shall be senior and remain senior to all other indebtedness of the
Borrower for money borrowed by the Borrower unless otherwise agreed by Holders
representing a 75% of indebtedness then outstanding under all the Notes.

 

2. Unless sooner converted in accordance with Section 3, the entire unpaid
balance of principal and all unpaid accrued interest shall become fully due and
payable on June 30, 2015 (the “Maturity Date”). Prepayment of the principal and
accrued interest under this Note shall be permitted at any time and from time to
time, without penalty.

 

If any one or more of the following events (hereinafter called “Events of
Default”) shall occur after the date hereof:

 

(a)     any payment required under this Note, including, without limitation, any
payment of principal or interest, shall not be made promptly when due;

 

(b)     any payment required under any other indebtedness of the Borrower to the
Holder for borrowed money, including, without limitation, any payment of
principal or interest, shall not be made promptly when due;

 

 
8.

--------------------------------------------------------------------------------

 

  

(c)     the Borrower shall (A) make an assignment, or establish a trust, for the
benefit of creditors, (B) petition or apply for the appointment of a liquidator,
receiver or the like, (C) commence, acquiesce in, or consent to any proceeding
relating to it under any bankruptcy, insolvency or similar law, or (D) admit in
writing its inability to pay its debts as they mature; or

 

(d)     an order for relief shall be entered in any bankruptcy proceeding
relating to the Borrower or an order shall be entered (A) appointing a
liquidator or receiver for the Borrower or a substantial part of any of its
properties or (B) adjudicating it bankrupt or insolvent and such order is not
lifted within thirty days;

 

then at the Holder’s option the entire unpaid principal balance hereof and all
accrued and unpaid interest hereunder shall become immediately due and payable,
without presentment, demand, protest or notice. Such acceleration of the
maturity of amounts due under this Note shall not affect any other rights which
the Holder may have at law, in equity or otherwise. All rights and remedies
hereunder shall be cumulative and in addition to those provided by law, and may
be exercised separately, concurrently, or , or successively.

 

3. Upon the closing by the Company of an equity or equity based financing or a
series of equity financings following the date of this Note (a “Qualified
Financing”) resulting in gross proceeds to the Company totaling at least
$1,000,000 at a price of not less than $.27 per share (as adjusted for stock
splits, recapitalizations, dividends and the like) (the “Qualified Financing
Threshold Amount”), the outstanding principal amount of this Note shall
automatically convert into that number of fully paid and non-assessable shares
of the Company’s common stock, par value $0.0001 per share (“Common Stock”),
equal to the outstanding principal amount, divided by $0.12 per share of Common
Stock (“Conversion Shares”) and all accrued but unpaid interest shall be payable
by the Company in cash. If the Qualified Financing has not occurred prior to the
Maturity Date, the Note shall be fully due and payable. If the Qualified
Financing in an aggregate amount of at least $1,500,000 does not occur by
September 30, 2014 (which date may be delayed day-for-day if a Private Placement
Memorandum for the Qualified Financing is not completed to the Holder’s
reasonable satisfaction by June 30, 2014), then the share price into which this
Note is convertible (the denominator) shall be increased to $.27 per share (as
adjusted for stock splits, recapitalizations, dividends and the like). Any
shares previously issued at the conversion price of $.12 per share may be held
by the Company pending the receipt of the full $1,500,000. If $1,500,000 of
funds related to the Qualified Financing are not received by the Company by
September 30, 2014 (as may be delayed as described above), the Company may
unilaterally cancel previously converted and issued stock certificates related
to this Note and issue a new stock certificate at the higher price valuation
($.27/share), which shall then be immediately delivered to the Holder.

  

4. Upon conversion of this Note into the Conversion Shares, the Holder shall
surrender this Note, duly endorsed, at the principal office of the Company. At
its expense, the Company shall, as soon as practicable thereafter, issue and
deliver to the Holder at such principal office a certificate or certificates for
the Conversion Shares into which the Note is converted (bearing such legends as
may be required or advisable in the opinion of counsel to the Company), together
with a check payable to the Holder for any cash amounts payable as described in
Section 5 below.

 

 
9.

--------------------------------------------------------------------------------

 

 

5. No fractional shares shall be issued upon conversion of this Note. In lieu of
the Company issuing any fractional shares to the Holder upon the conversion of
this Note, the Company shall pay to the Holder an amount in cash equal to the
product obtained by multiplying the conversion price applied to effect such
conversion by the fraction of a share not issued pursuant to the previous
sentence. Upon conversion of this Note in full and the payment of the amounts
specified in this Note, the Company shall be released from all its obligations
and liabilities under this Note.

  

6. The terms of this Note shall be construed in accordance with and governed by
the laws of the State of California, as applied to contracts entered into by
residents within the State of California, which contracts are to be performed
entirely within the State of California.

 

7. Any term of this Note and all Notes issued pursuant to the Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of Company and the Holders of
Notes representing at least a 75% of the aggregate amount of indebtedness
incurred by the Company under all outstanding Notes issued pursuant to the
Agreement. Any amendment or waiver affected in accordance with this Section 7
shall be binding upon the Company, the Holder and the holders of all Notes
issued pursuant to the Agreement.

  

8. If any provision of this Note, or the application of such provision to any
person or circumstance, is held invalid or unenforceable, the remainder of this
Note, or the application of such provisions to persons or circumstances other
than those as to which it is held invalid or unenforceable, shall not be
affected thereby.

  

9. Except as may be otherwise provided herein, all notices, requests, waivers
and other communications made pursuant to this Note shall be made in accordance
with Section 8(f) of the Agreement.

 

10. In case any Note shall be mutilated, lost, stolen or destroyed, the Company
shall issue a new Note of like date, tenor and denomination and deliver the same
in exchange and substitution for and upon surrender and cancellation of any
mutilated Note, or in lieu of any Note lost, stolen or destroyed, upon receipt
of evidence satisfactory to the Company of the loss, theft or destruction of
such Note.

  

11. Notwithstanding any other provision to the contrary herein, in no event
shall the interest attributable to this Note exceed the maximum rate of interest
then permitted under applicable law.

 

12. The Company hereby waives presentment, demand, protest, and notice of every
kind; and the Borrower assents to any extension or postponement of time and any
other indulgence, to the substitution, release, or addition of any collateral
which at any time may be security for payment of this Note, and to the
substitution, release, or addition of any party which may, from time to time, be
primarily or secondarily obligated for the payment of the Note.

 

 
10.

--------------------------------------------------------------------------------

 

  

13.     Delay or omission by the Holder to exercise any right to power or
failure by the Holder to insist upon the strict performance of any of the
covenants and agreements herein set forth or to exercise any rights or remedies
hereunder shall not impair any such right or power or be considered or taken as
a waiver or relinquishment for the future of the right to insist upon and to
enforce strict compliance by the Borrower with all of the covenants and
agreements herein. Delay, omission or waiver on any one occasion shall not be
deemed a bar to or waiver of the same or any other right on any future occasion.

 

14.     The Company shall pay on demand all costs, including, without
limitation, court costs and reasonable attorneys’ fees, paid or incurred by the
Holder in enforcing or collecting the Note.

 

 

This Note is executed as of the day first above written.

 

 

WHE GENERATION CORP.

 

 

 

 

 

       

 

 

 

 

 

By:

 

 

 

Christopher Nelson, Chief Executive Officer

 

 

 

 

 

 
11.

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

Accredited Investor Questionnaire

  

The Lender represents and warrants that he/she/it is an “accredited investor”,
as defined in Rule 501(a) under the Securities Act, by virtue of satisfying one
or more of the categories indicated below (please circle and initial each
applicable category): 

 

 

     

 

Category 1.

A bank, as defined in section 3(a)(2) of the Securities Act.

         

A savings and loan association or other institution, as defined in section
3(a)(5)(A) of the Securities Act, whether acting in its individual or fiduciary
capacity.

   

 

   

A broker or dealer registered pursuant to section 15 of the Securities Exchange
Act of 1934.

         

An insurance company as defined in section 2(a)(13) of the Securities Act.

         

An investment company registered under the Investment Corporation Act of 1940 or
a business development company as defined in section 2(a)(48) of that Act.

         

A Small Business Investment Corporation licensed by the U.S. Small Business
Administration under section 301(c) or (d) of the Small Business Investment Act
of 1958.

         

A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000.

   

 

   

An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors.

   

 

 

Category 2.

Any private business development company as defined in section 202(a)(22) of the
Investment Advisers Act of 1940.

     

 

Category 3.

An organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, or similar business trust, or a partnership, not formed for the
specific purpose of acquiring the Shares, with total assets in excess of
$5,000,000.

   

     

 

Category 4.

A director or executive officer of the Corporation.

 

   

 

Category 5.

A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of this purchase exceeds $1,000,000, excluding the
value of the person’s primary residence, if any.

       

Category 6.

A natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person’s spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year.

 

   

 

Category 7.

A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person as described in Rule 506(b)(2)(ii) of Regulation D under the U.S.
Securities Act.

   

 

 

Category 8.

An entity in which each of the equity owners is an accredited investor.

     

 

 

   

 
12.

--------------------------------------------------------------------------------

 

   

[ESCROW CONSENT LETTER]

 

 

  

Roetzel & Andress LPA

350 East Las Olas Blvd, Suite 1150

Ft. Lauderdale, FL 33301

Attn: Joel Mayersohn, Esq.

 

 

Dear Mr. Mayersohn: 

 

 

 

I, ________________________________________________, have subscribed for
Convertible Promissory Notes issued by WHE Generation Corp. (the “Company”) in
the principal amount of $__________________ (the “Subscription Amount”). I have
provided the Subscription Amount to you by means of wire transfer or check, to
be held in escrow subject to your Escrow Agreement with the Company.

 

As of the date set forth below my signature, I agree that all conditions to
closing set forth in the Note Purchase Agreement between the Company and me have
been fulfilled by the Company or waived by me. Therefore, I consent to your
release of Escrow Funds to the Company per the Escrow Agreement.

 

 

 

Signed:

 

 

 

 _____________________________

Name:

Address:

Date:  

 

 
13.

--------------------------------------------------------------------------------

 

    

WIRE TRANSFER INSTRUCTIONS

 

ROETZEL & ANDRESS A LEGAL PROFESSIONAL ASSOCIATION

350 EAST LAS OLAS BLVD, SUITE 1150

FT. LAUDERDALE, FL 33301

 

ATTN: JOEL MAYERSOHN, ESQ.

 

 

 

 

BANK UNITED

 

MIAMI LAKES, FLORIDA

 

ABA (ROUTING) # 2670 9059 4

 

BANK CONTACT: KIM KAPISH # (954) 712-2904

 

 

FOR CREDIT TO

 

ROETZEL & ANDRESS “GENERAL IOTA TRUST ACCOUNT”

 

ACCOUNT # 034 901 3039

 

REFERENCE NOTE: ATTN: JOEL MAYERSOHN

 

ROETZEL & ANDRESS CONTACT: JENNIE BONADONNA # (239) 649-6200 

 

 
14.

--------------------------------------------------------------------------------

 

 

EXHIBIT 1.2

 

STOCK TRANSFER AND SALE AGREEMENT

 

This Stock Transfer and Sale Agreement (“Agreement”) is made and entered into
this ___th day of _______________, 2014, by and between Cyclone Power
Technologies, Inc., a Florida Corporation, having its offices located at 601 NE
26th Court, Pompano Beach, Florida 33064 ("Seller") and
___________________________("Purchaser");

 

WHEREAS, the Seller is the record owner and holder ___________ Thousand
(_________,000) issued and outstanding shares (the “Shares”) of the capital
stock of WHE Generation Corp., a Delaware corporation ("Company"); and

 

WHEREAS, Seller previously acquired the Shares pursuant to an agreement between
Seller and the Company; and

 

WHEREAS, the Purchaser desires to purchase ____________ (__________,000) Shares
from Seller and the Seller desires to sell said Shares, upon the terms and
subject to the conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and in order to consummate the purchase and the
sale of the Company's Shares aforementioned, it is hereby agreed as follows:

 

1. PURCHASE AND SALE: Subject to the terms and conditions hereinafter set forth,
the Seller shall sell, convey, transfer, and deliver to the Purchaser
certificates representing such Shares, and the Purchaser shall purchase from the
Seller the Company's Shares in consideration of the purchase price set forth in
this Agreement. The Shares may not be sold or transferred in amounts less than
Fifty Thousand (50,000) shares (not subject to adjustment for stock splits,
recapitalizations and the like) until the Company is publicly reporting company
under the Securities and Exchange Act of 1934, as amended. The certificates
representing the Company's Shares shall be duly endorsed for transfer or
accompanied by appropriate stock transfer powers duly executed in blank, in
either case with signatures guaranteed in the customary fashion, and shall have
all the necessary documentary transfer tax stamps affixed thereto at the expense
of the Seller. The closing of the transactions contemplated by this Agreement
("Closing"), shall on the date first written above. The Company shall be
notified within seven (7) days of any transfer or sale.

 

2. AMOUNT AND PAYMENT OF PURCHASE PRICE. The total consideration and for the
Shares shall be of ______________ Thousand Dollars ($__________.00), which the
parties acknowledge has already been delivered by Purchasers to Seller.

 

3. ASSUMPTION OF SELLER’S REPRESENTATIONS AND COVENANTS. Purchaser makes the
following representations and covenants to the Seller and Company, a designated
third-party beneficiary of this Agreement:

 

(a)     Purchaser is an “accredited investor” as defined in Rule 501(a) of
Regulation D promulgated by the Securities and Exchange Commission (the “SEC”)
under the Securities Act, and Purchaser has executed the Certificate of
Accredited Investor Status, attached hereto as Exhibit A.

 

 
15.

--------------------------------------------------------------------------------

 

  

(b)     Purchaser shall not assign, encumber or dispose of any interest in such
Shares except in compliance with the applicable state and federal securities
laws. All transferees of Shares or any interest therein will receive and hold
such Shares or interest subject to the provisions of this Agreement. Any sale or
transfer of the Shares shall be void unless the provisions of this Agreement are
satisfied.

 

(c)     Purchaser is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Shares. Purchaser is aware
that any investment in the Shares is highly speculative and involves a high
degree of risk. Purchaser is aware that the Company is development stage
company, and that the Shares may have no resale value. There can be no assurance
that the Company will be profitable.   Purchaser is purchasing the Shares for
investment for his or her own account only and not with a view to, or for resale
in connection with, any “distribution” thereof within the meaning of the
Securities Act.

 

(d)     PURCHASER HAS NOT RELIED ON ANY INFORMATION, VERBAL OR WRITTEN, PROVIDED
BY THE COMPANY, OR THE COMPANY’S PLACEMENT AGENT, REGARGING THE COMPANY, OTHER
THAN AS DIRECTLY AND EXPRESSLY PROVIDED BY THE COMPANY IN WRITING TO THE
PURCHASER, IN MAKING AN INVESTMENT DECISION TO PURCHASE THE SHARES, AND NO
BROKER WILL RECEIVE ANY COMMISSION IN CONNECTION WITH THE SALE AND TRANSFER.

 

(e)     Purchaser understands that the Shares have not been registered under the
Securities Act by reason of a specific exemption therefrom, which exemption
depends upon, among other things, the bona fide nature of Purchaser’s investment
intent as expressed herein.

 

(f)     Purchaser understands that the Shares are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, Purchaser must hold the Shares indefinitely unless they are registered
with the Securities and Exchange Commission and qualified by state authorities,
or an exemption from such registration and qualification requirements is
available. Purchaser acknowledges that the Company has no obligation to register
or qualify the Shares for resale. Purchaser further acknowledges that if an
exemption from registration or qualification is available, it may be conditioned
on various requirements including, but not limited to, the time and manner of
sale, the holding period for the Shares, and requirements relating to the
Company which are outside of the Purchaser’s control, and which the Company is
under no obligation and may not be able to satisfy.

 

(g)     Purchaser understands that Purchaser may suffer adverse tax consequences
as a result of Purchaser’s purchase or disposition of the Shares. Purchaser
represents that Purchaser has consulted any tax consultants Purchaser deems
advisable in connection with the purchase or disposition of the Shares and that
Purchaser is not relying on the Company or Seller or Company’s attorney for any
tax advice.

 

(h)     Purchaser agrees that, in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any.

 

 
16.

--------------------------------------------------------------------------------

 

 

4. JOINT REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER. Seller and
Purchaser hereby represent and warrant that there has been no act or omission by
Seller, Purchaser or the Company which would give rise to any valid claim
against any of the parties hereto for a brokerage commission, finder's fee, or
other like payment in connection with the transactions contemplated hereby.

 

5. GENERAL PROVISIONS

 

(a)     Entire Agreement. This Agreement constitutes the entire Agreement and
supersedes all prior agreements and understandings, oral and written, between
the parties hereto with respect to the subject matter hereof.

 

(b)     Sections and Other Headings. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
oral interpretation of this Agreement.

 

(c)     Legends. The certificate or certificates representing the Shares shall
bear the following legends (as well as any legends required by applicable state
and federal corporate and securities laws):

 

 

(i)

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE
OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.

 

 

(ii)

THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN ACCORDANCE
WITH THE TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY
OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.

 

 

(iii)

Any legend required to be placed thereon by any appropriate securities
commissioner.

 

(d)     Stop-Transfer Notices. Purchaser agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.

 

(e)     Refusal to Transfer. The Company shall not be required  to transfer on
its books (i) any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement, including but not limited
to the transfer of the Shares in amounts of less than 50,000 shares of Common
Stock as described in Section 1 hereof, or (ii) as long as the Shares are
restricted under the Securities Act, to transfer the Shares to any person or
entity that is not an “accredited investor,” as defined in section 3(a) hereof,
and has executed the Certificate of Accredited Investor Status, attached hereto
as Exhibit A, or (iii) the Purchasers has not complied with the restrictive
legend provisions of this Agreement under Section 5(d) hereof. In such event of
a refusal of transfer by the Company, any purchaser or transferee of the Shares
in violation of this Agreement will not be treated owner of such Shares by the
Company or be accorded the right to vote or pay dividends to any purchaser or
other transferee to whom such Shares shall have been so transferred.

 

 
17.

--------------------------------------------------------------------------------

 

  

(f)     Successors and Assigns. The rights and benefits of this Agreement shall
inure to the benefit of, and be enforceable by the Company’s successors and
assigns. The rights and obligations of Purchaser under this Agreement may only
be assigned with the prior written consent of the Company.

 

(g)     Restrictions Binding on Transferees. All transferees of Shares or any
interest therein will receive and hold such Shares or interest subject to the
provisions of this Agreement. Any sale or transfer of the Shares shall be void
unless the provisions of this Agreement are satisfied and subsequent Purchasers
or assignees expressly affirm this Agreement pursuant to a written agreement
acceptable to the Company.

 

(h)     Third party Beneficiary. The Company (and its officers, directors,
shareholder, affiliates and placement agents) is a designated third-party
beneficiary of this Agreement and is accorded the rights to enforce this
Agreement.

 

(i)     Governing Law and Venue. This Agreement, and all transactions
contemplated hereby, shall be governed by, construed and enforced in accordance
with the laws of the State of Delaware. The parties herein waive trial by jury
and agree to submit to the personal jurisdiction and venue of a court of subject
matter jurisdiction located in. In the event that litigation results from or
arises out of this Agreement or the performance thereof, the parties agree to
reimburse the prevailing party's reasonable attorney's fees, court costs, and
all other expenses, whether or not taxable by the court as costs, in addition to
any other relief to which the prevailing party may be entitled. Each of the
Parties irrevocably submits to the jurisdiction of the federal and state courts
located in Broward County, Florida for the purposes of any suit, action or other
proceeding to compel arbitration, for the enforcement of any arbitration award
or for specific performance or other equitable relief. Each of the parties
further agrees that service of process, summons or other document by U.S.
registered mail to such parties address as provided in the signature section
hereto and shall be effective service of process for any action, suit or other
proceeding with respect to any matters for which it has submitted to
jurisdiction pursuant to this Section 5(i). Each of the parties irrevocably
waives any objection to venue in the federal and state courts located in Broward
County, Florida of any action, suit or proceeding arising out of this Agreement,
or the transactions contemplated hereby or thereby for which it has submitted to
jurisdiction pursuant to this Section 5(i)., and waives any claim that any such
Action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.

 

 
18.

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement has been executed by each of the individual
parties hereto on the date first above written.

 

SELLER

 

PURCHASER

 

                        By:  

 

By:

 

 

   

 

 

 

 

   

 

 

 

 

 

 
19.

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

CERTIFICATE OF ACCREDITED INVESTOR STATUS

 

Except as may be indicated by the undersigned below, the undersigned is an
“accredited investor,” as that term is defined in Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”). The undersigned has
initialed the box below indicating the basis on which he is representing his
status as an “accredited investor”:

 

____     a bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity; a broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, as amended (the “Securities Exchange Act”); an insurance
company as defined in Section 2(13) of the Securities Act; an investment company
registered under the Investment Company Act of 1940 or a business development
company as defined in Section 2(a)(48) of that Act; a small business investment
company licensed by the U.S. Small Business Administration under Section 301(c)
or (d) of the Small Business Investment Act of 1958; a plan established and
maintained by a state, its political subdivisions, or any agency or
instrumentality of a state or its political subdivisions, for the benefit of its
employees, and such plan has total assets in excess of $5,000,000; an employee
benefit plan within the meaning of the Employee Retirement Income Security Act
of 1974, if the investment decision is made by a plan fiduciary, as defined in
Section 3(21) of such Act, which is either a bank, savings and loan association,
insurance company, or registered investment adviser, or if the employee benefit
plan has total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are “accredited investors”;

 

____     a private business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940;

 

____     an organization described in Section 501(c)(3) of the Internal Revenue
Code, corporation, Massachusetts or similar business trust, or partnership, not
formed for the specific purpose of acquiring the securities offered, with total
assets in excess of $5,000,000;

 

____     a natural person whose individual net worth, or joint net worth with
the undersigned’s spouse, at the time of this purchase exceeds $1,000,000 (not
including Purchaser’s primary residence);

 

____     a natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with the undersigned’s spouse
in excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;

 

____     a trust with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a person who has such knowledge and experience in financial and business
matters that he is capable of evaluating the merits and risks of the prospective
investment;

 

____     an entity in which all of the equity holders are “accredited investors”
by virtue of their meeting one or more of the above standards; or

 

____     an individual who is a director or executive officer of WHE Generation
Corp..

 

 
20.

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned has executed this Certificate of Accredited
Investor Status effective as of ________________.

 

 

 

 

Name of Purchaser

 

 

 

 

           

 

 

 

 

Name:

 

 

 
21.

--------------------------------------------------------------------------------

 

   

EXHIBIT 2.1

 

WHE GENERATION CORP

 

VOTING AGREEMENT

 

This Voting Agreement (the “Agreement”) is made and entered into as of this ____
day of July, 2014, by and among Cyclone Power Technologies, Inc., a Florida
corporation (“Cyclone”), Cyclone’s majority-owned subsidiary WHE Generation
Corp. (the “Company”), those certain holders of the Company’s Common Stock
listed on the signature page hereto (the “Key Holders” of which Cyclone is one
such Key Holder), and the persons and entities listed as Investors on the
signature page hereto (the “Investors”).

 

WITNESSETH

 

WHEREAS, the Key Holders are the beneficial owners of an aggregate of 4,717,150
shares of the common stock of the Company (the “Common Stock”) out of a total of
5,661,338 shares of Common Stock issued and outstanding as of the date hereof,
representing 83.3% of the total;

 

WHEREAS, the Investors leading a group of investors who are purchasing
Convertible Promissory Notes (the “Notes”) convertible into an aggregate of
2,500,000 shares of the Company’s Common Stock (the “Common Stock”), pursuant to
several Note Purchase Agreements (the “Purchase Agreements”) of even date
herewith (the “Financing”); and

 

WHEREAS, the obligations in the Purchase Agreements are conditioned upon the
execution and delivery of this Agreement; and

 

WHEREAS, in connection with the consummation of the Financing, the Key Holders
and the Investors have agreed to provide for the future voting of their shares
of the Company’s capital stock as set forth below.

 

NOW,THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.

VOTING.

 

1.1     Key Holder Shares; Investor Shares.

 

(a)     The Key Holders each agree to hold all shares of voting capital stock of
the Company registered in their respective names or beneficially owned by them
as of the date hereof and any and all other securities of the Company legally or
beneficially acquired by each of the Key Holders after the date hereof
(hereinafter collectively referred to as the “Key Holder Shares”) subject to,
and to vote the Key Holder Shares in accordance with, the provisions of this
Agreement.

 

(b)     The Investors each agree to hold all shares of voting capital stock of
the Company (including but not limited to all shares of Common Stock issued or
issuable upon conversion of the Note) registered in their respective names or
beneficially owned by them as of the date hereof and any and all other
securities of the Company legally or beneficially acquired by each of the
Investors after the date hereof (hereinafter collectively referred to as the
“Investor Shares”) subject to, and to vote the Investor Shares in accordance
with, the provisions of this Agreement.

 

 
22.

--------------------------------------------------------------------------------

 

  

1.2     Election of Directors. On all matters relating to the election and
removal of directors of the Company, the Key Holders and the Investors agree to
vote all Key Holder Shares and Investor Shares held by them (or the holders
thereof shall consent pursuant to an action by written consent of the holders of
capital stock of the Company) so as to elect members of the board of directors
of the Company (the “Board”) as follows:

 

(a)     Upon the execution hereof an then at each subsequent election of
directors in which the holders of Common Stock are entitled to elect directors
of the Company, the Key Holders shall vote all of their respective Key Holder
Shares so as to elect (i) the person serving as Chief Executive Officer of the
Company, which individual shall initially be Christopher Nelson, (ii) Joel
Mayersohn or another independent individual nominated by the Chief Executive
Officer and reasonably approved by the Investors and Cyclone, and (iii) one (1)
individual designated by the Investors.

 

(b)     Any vote taken to remove any director elected pursuant to this
Section 1.2, or to fill any vacancy created by the resignation, removal or death
of a director elected pursuant to this Section 1.2, shall also be subject to the
provisions of this Section 1.2. In the event that the person serving as the
director to be elected as set forth in this Section 1.2(a) ceases to serve as
the Chief Executive Officer of the Company, each Key Holder agrees to vote its
Key Holder Shares for the removal of such director at the request of a majority
of the members of the Board excluding the director to be removed.

 

1.3     No Liability for Election of Recommended Director. None of the parties
hereto and no officer, director, stockholder, partner, employee or agent of any
party makes any representation or warranty as to the fitness or competence of
the nominee of any party hereunder to serve on the Board of Directors by virtue
of such party’s execution of this Agreement or by the act of such party in
voting for such nominee pursuant to this Agreement.

 

1.4     Successors. The provisions of this Agreement shall be binding upon the
successors in interest to any of the Key Holder Shares or Investor Shares. The
Company shall not permit the transfer of any of the Key Holder Shares or
Investor Shares on its books or issue a new certificate representing any of the
Key Holder Shares or Investor Shares unless and until the person to whom such
security is to be transferred shall have executed a written agreement,
substantially in the form of this Agreement, pursuant to which such person
becomes a party to this Agreement and agrees to be bound by all the provisions
hereof as if such person were a Key Holder or Investor, as applicable. The
successor restrictions of this Section 1.4 shall not apply in the instance that
Cyclone distributes its Company Common Stock to its shareholders in “spin-off”
or similar transaction.

 

1.5     Other Rights. Except as provided by this Agreement or any other
agreement entered into in connection with the Financing, each Key Holder and
Investor shall exercise the full rights of a holder of capital stock of the
Company with respect to the Key Holder Shares and the Investor Shares,
respectively.

 

 
23.

--------------------------------------------------------------------------------

 

  

2.     TERMINATION.

 

2.1     This Agreement shall continue in full force and effect from the date
hereof through the earliest of the following dates, on which date it shall
terminate in its entirety:

 

(a)     the date of closing of a round of financing for the Company (the
“Funding Closing”), as led by the Investors, of at least $1,500,000 (the “Series
A Round”);

 

(b)     September 30, 2014, if the Funding Closing has not previously be
completed; and

 

(c)     the date as of which the parties hereto terminate this Agreement by
written consent.

 

2.2     Notwithstanding anything in Section 2.1 to the contrary, if this
Agreement is terminated, the obligations of Cyclone and the Company is Section 3
shall survive such termination.

 

3.     INDEMNITY.

 

(a)     The Company and Cyclone shall indemnify and hold harmless the persons
nominated and appointed to the Board of Directors of the Company from and
against any and all claims, damages, expenses (including attorneys' fees) and
amounts paid in settlement, litigation, arbitration or otherwise (a “Claim”)
actually and reasonably incurred by each of them in connection with the
investigation, defense, settlement or appeal of any threatened, pending or
completed Claim to which the Director was or is a party or is threatened to be
made a party by reason of the fact that the Director is or was an officer,
director, employee or agent of the Company or Cyclone, or is or was serving at
the request of the Company or Cyclone, as an officer, director, partner,
trustee, employee or agent of another corporation, partnership, joint venture,
trust, employee benefit plan, or other enterprise, or by reason of anything done
or not done by the Director in such capacity or capacities, provided that the
Director acted in good faith and in a manner he reasonably believed to be in, or
not opposed to, the best interests of the Company. Cyclone’s responsibility
under this indemnity provision shall apply to Claims relating to acts that
occurred on or prior to the Funding Closing Date.

 

4.     MISCELLANEOUS.

 

4.1     Ownership. Each Key Holder represents and warrants to the Investors and
the Company that (a) such Key Holder now owns their respective Key Holder
Shares, free and clear of liens or encumbrances, and has not, prior to or on the
date of this Agreement, executed or delivered any proxy or entered into any
other voting agreement or similar arrangement, and (b) such Key Holder has full
power and capacity to execute, deliver and perform this Agreement, which has
been duly executed and delivered by, and evidences the valid and binding
obligation of, such Key Holder enforceable in accordance with its terms.

 

4.2     Further Action. If and whenever any Key Holder Shares are sold, the Key
Holders or the personal representative of the Key Holders shall do all things
and execute and deliver all documents and make all transfers, and cause any
transferee of the Key Holder Shares to do all things and execute and deliver all
documents, as may be necessary to consummate such sale consistent with this
Agreement.

 

 
24.

--------------------------------------------------------------------------------

 

  

4.3     Specific Performance. The parties hereto hereby declare that it is
impossible to measure in money the damages which will accrue to a party hereto
or to their heirs, personal representatives, or assigns by reason of a failure
to perform any of the obligations under this Agreement and agree that the terms
of this Agreement shall be specifically enforceable. If any party hereto or his
heirs, personal representatives, or assigns institutes any action or proceeding
to specifically enforce the provisions hereof, any person against whom such
action or proceeding is brought hereby waives the claim or defense therein that
such party or such personal representative has an adequate remedy at law, and
such person shall not offer in any such action or proceeding the claim or
defense that such remedy at law exists.

 

4.4     Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Delaware, and
shall be binding upon the parties hereto in the United States and worldwide.
Each of the parties hereto irrevocably consents to the exclusive jurisdiction
and venue of any federal or state court within Broward County, State of Florida
in connection with any matter based upon or arising out of this Agreement or the
matters contemplated herein or any other matter relating to the equity interests
of the Investors in the Company (whether based on breach of contract, tort,
breach of duty or any other theory), agrees that process may be served upon it
in any manner authorized by the laws of the State of Florida for such persons
and waives and covenants not to assert or plead any objection that they might
otherwise have to jurisdiction, venue and such process. Each party agrees not to
commence any legal proceedings based upon or arising out of this Agreement or
the matters contemplated herein or any other matter relating to the equity
interests of the Investors in the Company (whether based on breach of contract,
tort, breach of duty or any other theory) except in such courts.

 

4.5     Severability. In the event one or more of the provisions of this
Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

4.6     Successors and Assigns. The provisions hereof shall inure to the benefit
of, and be binding upon, the parties hereto and their respective successors,
assigns, heirs, executors and administrators and other legal representatives.

 

4.7     Additional Shares. In the event that subsequent to the date of this
Agreement any shares or other securities are issued on, or in exchange for, any
of the Key Holder Shares or Investor Shares by reason of any stock dividend,
stock split, combination of shares, reclassification or the like, such shares or
securities shall be deemed to be Key Holder Shares or Investor Shares, as the
case may be, for purposes of this Agreement.

 

4.8     Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together shall constitute one instrument.

 

 
25.

--------------------------------------------------------------------------------

 

  

4.9     Waiver. No waivers of any breach of this Agreement extended by any party
hereto to any other party shall be construed as a waiver of any rights or
remedies of any other party hereto or with respect to any subsequent breach.

 

4.10     Delays or Omissions. It is agreed that no delay or omission to exercise
any right, power or remedy accruing to any party, upon any breach, default or
noncompliance by another party under this Agreement shall impair any such right,
power or remedy, nor shall it be construed to be a waiver of any such breach,
default or noncompliance, or any acquiescence therein, or of or in any similar
breach, default or noncompliance thereafter occurring. It is further agreed that
any waiver, permit, consent or approval of any kind or character on any party’s
part of any breach, default or noncompliance under this Agreement or any waiver
on such party’s part of any provisions or conditions of the Agreement must be in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement by law, or otherwise afforded
to any party, shall be cumulative and not alternative.

 

4.11     Costs and Attorney’s Fees. In the event that any action, suit or other
proceeding is instituted based upon or arising out of this Agreement or the
matters contemplated herein or any other matter relating to the equity interests
of the Investors in the Company (whether based on breach of contract, tort,
breach of duty or any other theory), the prevailing party shall recover all of
such party's costs (including, but not limited to expert witness costs) and
reasonable attorneys' fees incurred in each such action, suit or other
proceeding, including any and all appeals or petitions therefrom.

 

4.12     Notices. All notices required in connection with this Agreement shall
be in writing and shall be deemed effectively given: (a) upon personal delivery
to the party to be notified, (b) when sent by confirmed electronic mail or
facsimile if sent during normal business hours of the recipient; if not, then on
the next business day, (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written notification of receipt. All communications shall be
sent to the address appearing on the books of the Company or at such other
address or electronic mail address as such party may designate by 10 days
advance written notice to the other parties hereto.

 

4.13     Entire Agreement. This Agreement and the Exhibits hereto, along with
the Purchase Agreement and the other documents delivered pursuant thereto
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof and thereof and no party shall be liable or
bound to any other in any manner by any oral or written representations,
warranties, covenants and agreements except as specifically set forth herein and
therein. Each party expressly represents and warrants that it is not relying on
any oral or written representations, warranties, covenants or agreements outside
of this Agreement.

 

 

 

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

 
26.

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the parties hereto have executed this VOTING AGREEMENT as of
the date first above written.

 

 

CYCLONE POWER TECHNOLOGIES, INC.

 

 

INVESTORS:

 

            In corporate capacity and as a Key Holder                          
      By:

 

 

 

 

 

              Frankie Fruge, COO and Director

 

 

 

 

   

 

 

 

 

                                                                               
                KEY HOLDERS:                                       Christopher
Nelson                                       Harry Schoell        

 

 

 

27. 